                      1   Richard A. Lapping (SBN: 107496)
                          TRODELLA & LAPPING LLP
                      2   540 Pacific Avenue
                          San Francisco, California 94133
                      a
                      J   Telephone: (415) 399-1015
                          Fax: (415) 651-9004
                      4   Email : Rich@Trodellalapping.com

                      5   Tracy Green (SBN: 114876)
                          Elizabeth Berke-Dreyfuss (SBN: 1 1465 1)
                      6   Lisa Lenherr (SBN: 258091)
                                       RO SEN. BLACK & DEAN LLP
                      7   1111           , 24th'Floor
                          Oakland,            94607-4036
                      8   Telephone: (5 10) 834-6600
                          Fax: (510) 834-1928
                      9   Email: tgreen@wendel.com
                          Email: edreyfuss@wendel.com
                     10   Email : llenhen@wendel.com

                     11   fproposed] Attorneys for Debtor
J
J                    12
c-
6H

                     13                            TINITED STATES BANKRUPTCY COURT
".'E
!-<!
s     -q
.98                  t4                            NORTHERN DISTRICT OF CALIFORNIA
c    o;
o9d
o@
o_!        -
                     15                                      OAKLAND DIVISION
C:i
 od
!
C
                     I6
o
3
                     17   In re                                             Case    No. 19-41025-WJL

                     18   ANKA BEHAVIORAL HEALTH,                           Chapter   11
                          INCORPORATED,
                     I9
                                                                            DECLARATION OF CHRIS WITHROW
                     20                         Debtor.                     IN SUPPORT OF FIRST DAY MOTIONS
                     2l                                                     Date:          May 9,2019
                                                                            Time           3:30 p.m.
                     22                                                     Place          1300 Clay Street
                                                                                           Courtroom 220
                     23
                                                                                           Oakland, CA 94612
                     24                                                     Judge:         The Hon. William J. Laffefty, III

                     25

                     26

                     27

                     28


                   Case:
                   ll9.l
                         19-41025    Doc# 37     Filed: 05/07/19   Entered: 05/07/19 16:27:41          Page 1 of 29
023418 000t\5461
                          DECLARATION OF CHRIS WITHROW                  1
                           I          I, Chris Withrow, declare:

                           2            1.    I am the Chief Executive Officer of the above captioned debtor    (the "Debtor"), and

                           J   I have personal knowledge of the facts   set forth herein.

                           4          2.      ANKA is a 501(c)(3) non-profit behavioral healthcare corporation that has operated
                           5   since 1973. It has earned national recognition as a result of its ability to design, implement, and

                           6   operate exceptional, innovative programs. Over the course of a year,    ANKA    serves nearly 15,000

                           7   individuals and their families and generally has 200-300 clients at any one time at over 50

                           8   facilities that it operates throughout California and Michigan. ANKA's residential and Intensive

                           9   Outpatient Programs (IOP) are located in Contra Costa, Alameda, Solano, Sonoma, Santa CIara,

                          10   Fresno, San Luis Obispo, Santa Barbara, Ventura, Los Angeles, and Riverside Counties and there

                          11   is one facility in Michigan.
(!
J
J                         12            3.     ANKA employs almost      1,000 professional and specialized staff members and
Fs
o 3f                      13   independent contractors across the states of California and Michigan. Its philosophy is to treat the
"6rH
txJ
c-..9
                          t4 whole person by fully integrating care of both mind and body, always using clinically-proven,
'9E
c    o;
o9<i
a@
o_r                       15   psycho-social models designed to promote health and wellness while containing costs. It offers
A:E
Oo
E
c                         I6 the best   and newest treatment methods for those seeking help in a warm and supportive
0)
3
                          t7 environment. ANKA provides crisis residential treatment, transitional residential treatment, long-
                          18   term residential treatment, outpatient services, forensic programs and vocational services. Its

                          t9   specific programs include the following:

                          20            .      Crisis Residential Treatment for Children & Adults with Co-Occurring Disorders

                          2I            .      Substance Use Treatment Programs

                          22            .      Residential Programs for Children & Adults with Intellectual Disabilities

                          z)            .      Care/Drop-In Centers

                          24            .      Forensic Outpatient & Residential Services

                          25            .      Independent    & Supportive Housing
                          26            .      Mental Health Rehabilitation Centers

                          27            .      Veterans Services

                          28            .     Assertive Community Treatment/Full Service Partnerships Programs


                Case: 19-41025               Doc# 37    Filed: 05/07/19     Entered: 05/07/19 16:27:41       Page 2 of 29
023418.000t\546t 139. I
                               DECLARATION OF CHRIS WITHROW                        2
                            1           .       Transitional Residential for Co-Occurring Disorders

                            2           .       Eating Disorder Treatment

                            J           .       Homeless Continuum of Care

                            4           .       Day Programs/Outpatient Services

                            5           .       Vocational Services

                            6           '       Emergency Shelter Services

                            7           .       U.S. Probation Mental Health Assessment

                            8           .       Outreach & Engagement

                            9           4.      The Debtor filed a voluntary petition under chapter 11 of the Bankruptcy Code on

                           10   April 30, 2019 (the "Petition Date"). The Debtor continues to       operate its business, manage its

                           11   financial affairs, and operate its bankruptcy estate as a debtor in possession.
J
J
c-
                           I2           5.      ANKA commenced this bankruptcy case        so that   it can undertake   an orderly   wind
oH.
o3Y                        13   down of all of its residential and outpatient treatment programs. It is working closely with the
"d: F
Y-$ !
o;!                        14   California Department of Developmental Services, regional centers, and county mental health
mg5
e o;
o3d
@6
o_!     -                  15   agencies to ensure that all of the needs of the patients are   met. ANKA's goal is to transition all of
C:i
63
a                          r6   the locations to other providers without closing any facilities to ensure that there is no interruption
c
c)

=                          l7 in patient services,   and that the employees continue to work at the same locations since they have

                           18   the knowledge and relationships with the patients. The Company is committed to an orderly and

                           r9   complete transition of its clients and patients to alternate providers before terminating any service

                           20   or closing any facility.

                           2I           6.      The bankruptcy was necessitated because some vendors threatened to discontinue

                           22   services, and without those services, ANKA could not operate its business. ANKA's financial

                           ZJ   difficulties primarily arose because   of unexpected losses associated with ANKA's        expansion into

                           24   new developmental disabilities service programs. The licenses for the new locations were

                           25   unexpectedly delayed due to new regulations and could not be operated for significant periods

                           26   while expenses accrued immediately. The commencement of this bankruptcy            case provides

                           27   ANKA with     an ability to orderly transfer its patients to other providers while making current

                           28   payments to creditors.


                 Case: 19-41025              Doc# 37       Filed: 05/07/19    Entered:
                                                                                   a
                                                                                       05/07/19 16:27:41          Page 3 of 29
0234r 8 000r\5461 t39. I
                                DECLARATION OF CHRIS WITHROW                        J
                          1          7.      ANKA anticipates that it will have accomplished the transfer of its patients to new

                          2   providers within the next 4-6 weeks, subject to certain regulatory considerations and approvals.
                          a
                          J           8.     I make this declaration in support of the following applications or motions, and in

                          4   support thereof fuither represent as follows:

                          5                  (a)     EMERGENCY MOTION OF DEBTOR FOR ENTRY OF ORDER: (I)
                                                     AUTHORIZING DEBTOR TO (A) PAY PREPETITION EMPLOYEE
                          6                          WAGES AND SALARIES, (B) PAY EMPLOYEE WITHHOLDINGS
                                                     AND (II) AUTHORIZING AND DIRECTING THE APPLICABT1E
                          7
                                                     BANK TO PAY ALL CHECKS AND ELECTRONIC PAYMENT
                          8                          REQUESTS MADE BY DEBTOR RE,LATING TO THE
                                                     FOREGOING; MEMORANDUM OF POINTS AND AUTHORITIES
                          9                          IN SUPPORT THEREOF
                         10                          (i)      The Debtor's request that the relief sought in this couesponding
                         11
                              Motion be granted on an emergency basis because they will suffer irreparable harm without the
()'
J
J                        12   relief requested. The Debtor's employees are vital to the operation of the Debtor's residential and
Es
O-o
                         13
"dFE
                              outpatient treatment facilities, and to the health, welfare, safety and security of the patients who
tx3
o!
cog:                     I4   seek both outpatient, treatment and reside therein. Payment of, and otherwise honoring, the
c o=
ogd
q@   .
                         15
o_E
d;E                           Employee Obligations are necessary to prevent employees from terminating their employment
qr3
E
c                        I6 with the Debtor and to maintain the employees' morale pending resolution of the Case.
dJ



=                        17                          (iD     It is imperative to accomplish the Debtor's goals in this Case, that
                         18   the Debtor minimize any adverse impact of the chapter 11 filing on the Debtor's workforce, on the
                         r9   patients, and on the operations of the Debtor's residential and outpatient treatment facilities. Any
                         20   disruption to payment of the payroll in the ordinary course, or to the continued implementation of
                         2t   employee programs in the Debtor's discretion, would adversely affect the Debtor's ability to
                         22   accomplish these goals because such events could cause some employees to terminate their
                         23   employment with the Debtor, could cause employees to be distracted from their duties to care for
                         24   the patients, the operation of the treatment facilities, and could hurt employee morale at a
                         25   particularly sensitive time for all employees. Many of the employees may live pay check to pay
                         26   check and the Debtor cannot risk having these employees terminate their services. Failure to
                         27   honor payroll and could have severe repercussions on the Debtors' ability to preserve their assets
                         28   and administer their estates, to the detriment of all constituencies, but most notably the patients.

               Case: 19-41025              Doc# 37     Filed: 05/07/19     Entered: 05/07/19 16:27:41         Page 4 of 29
023418.000t\5461 139.1
                              DECLARATION OF CHRIS WITHROW                        4
                          I                              (iii)    The Debtor employs approximately 968 employees. The employees

                          2   regarding for whom relief is requested are still employed by the Debtor.

                          J                              (iv)     Both full-time and part-time ("core") employees are regularly

                          4   scheduled to work every pay period whereas per diem employees are used on an as-needed basis.

                          5   Per diem employees are called in whenever the facilities would not otherwise meet their core

                          6   staffing requirements - for example, when core employees are sick or on vacation.

                          7                              (v)      The employees are paid their wages and salaries (the "Wages") bi-

                          8   weekly, in arrears, ten days after the end of every l4-day pay period, through direct deposit or by

                          9   check. The Debtor's average bi-weekly gross payroll is approximately $1,408,365.41, which

                         10   includes approximately $3 1}24.39 for executive payroll.

                         11                              (vi)     The Debtor uses an outside payroll service to prepare the paychecks
o_
)c
J
                         l2 for all employees. The Debtor seeks authority to pay the employees on May               10, 2019, the amounts
    6
    ID
o                        13   set forth on    Exhibit A. The Debtor's pay date is May 10,2019,     and it   will   need to fund that
06        tr5
    o     :;
c0
    G
          ot             14   payroll on May 9,2079.
          ]o
    io)   !E

t
          o-             15                              (vii)    Exhibit A reflects $1,615,959 is owed on account of prepetition
j

€oC            o
                         T6   wages, expenses (and uncashed checks written within 180 days) on account of which does not
    o
=                        t7 exceed $13,650 per employee.

                         18                              (viii)   Debtor also seeks authority to pay approximately      $I   14,000 for the

                         19   employer portion of the taxes for a total expense of $7,729,959.64.

                         20                              (ix)     Debtor will owe its payroll company Paycom approximately

                         21   $ 1 1 ,000   with respect to its processing of the Debtor's payroll and related payroll administration

                         22   matters (the "Administration Fees") at the time of processing.

                         ZJ                              (x)      The Debtor customarily reimburses employees who incur business

                         24   expenses in the ordinary course of performing their duties on behalf of the Debtor. Such expenses

                         25   typically include, but are not limited to, business-related travel expenses (including mileage),

                         26   business meals, relocation allowances, tuition reimbursement, and other items (the
                              ooReimbursement Obligations"). Expense reports detailing the Reimbursement Obligations are
                         27

                         28


                   Case: 19-41025             Doc# 37      Filed: 05/07/19     Entered: 05/07/19 16:27:41           Page 5 of 29
021418 0001\546t 139 I
                              DECLARATION OF CHRIS WITHROW                           5
                            1   submitted for reimbursement by the employees and generally must be supported by copies                 of
                            2   receipts. Any such requested expense reimbursement is set forth on Exhibit A.

                            J                             (xi)     In the ordinary course of their business, the Debtor routinely

                            4   withholds from the Wages certain amounts that the Debtor is required to transmit to the

                            5   government and certain third parties for purposes such as Social Security and Medicare

                            6   withholdings, federal and state or local income taxes, contributions to the Debtor's benefit plans,

                            7   garnishment, child support or other similar obligations pursuant to court order or law (collectively,

                            8   the "Withholding Obligations"). These funds do not belong to the Debtor, and as such must be

                            9   paid. The failure to transfer these withheld funds could result in hardship to certain employees

                           10   and   liability for the Debtor. The Debtor expects that if these Withholding Obligations are not
                           11   paid, the Debtor   will receive inquiries from gamishors regarding the Debtor's failure to submit,
(!
J
J                          12   among other things, child support and alimony payments, which are not the Debtor's property but,
 q_^
 OH
 O-o

*5                         13   rather, have been withheld from employee paychecks. Moreover, if the Debtor cannot remit these
       H
;xx
S;,9                       14   amounts, the Debtor and their employees may face legal action due to the Debtor's failure to remit
cog5
c !6
o Yo
oo                         15   these payments.
o_o
e:E
O^
E
c
o
                           16                             (xii)    The proposed payments to employees are absolutely necessary. The
E
                           I7 failure of the Debtor to pay the Wages/Salaries timely in the ordinary        course of their business

                           18   would result in a blow to employee morale that in all likelihood could lead to employee turnover

                           I9 and other serious and irreparable disruptions of the Debtor's operations        as   well   as possible harm to

                           20   the patients. Any signihcant number of employee departures or deterioration in morale, especially

                           21   at this sensitive time,   will substantially and adversely impact the Debtor's ability to operate the
                           22   Debtor' treatment facilities and causing irreparable harm to the patients and Debtor's estates.

                           23                             (xiii)   The proposed payments    will not render the Debtor's     estates

                           24   administratively insolvent because the Debtor has included the funds for the Employee obligations

                           25   in its Cash Collateral Budget (defined below).

                           26                   (b)       DEBTOR'S MOTION FOR ORDER EXTENDING TIME FOR
                                                          DEBTOR TO FILE SCHEDULES OF ASSETS AND LIABILITIES
                           27                             AND STATEMENT OF FINANCIAL AFFAIRS AND OTHER
                                                          REQUIRED DOCUMENTS
                           28


               Case: 19-41025                 Doc# 37       Filed: 05/07/19     Entered: 05/07/19 16:27:41          Page 6 of 29
0234r8.000r\546r 139   r
                                DECLARATION OF CHRIS WITHROW                           6
                          1                              (i)     The Debtor has dedicated the approximate first week of this case to

                          2   the critical tasks of ensuring that the Debtor can continue to use its cash management uses,

                          J   working approval of approval of       a cash   collateral budget, working on transitioning its operations

                          4   to a new provider to care for its patients, on meeting its payroll obligations, ensuring that the

                          5   Debtor has sufficient funds and authority to use funds in order to operate its business during its

                          6   transition period, and the Debtor is in compliance with all of the Court's orders and requirements.

                          7                              (ii)    biu.tt the fact that the Debtor and the staff have dedicated the first
                          8   week of these cases on various matters critical to the Debtor's operations and administration of

                          9   this bankruptcy cases, the Debtor requires additional time to prepare and file the Required

                         l0 Documents      (as that term is defined in the corresponding      Motion). The Debtor must also prepare
                         11   the required documents for submission to the Ofhce of the United States Trustee for the initial
(!
)
J                        I2 debtor interview, which will require significant time         and attention.
 Es
 O-o

*"'F                     13                              (iii)   I am the primary representative of the Debtor and Responsible
v+!
 6.9
698                      I4 Individual for the Debtor, assisting the Debtor in connection with preparing the Required
 593
 a@
 o_E    -
                         15   Documents. I also play a critical and substantial role in connection with performance of all qf the
d:E
pC'3                     t6 tasks referenced above, including preparation of the emergency motions and administrative
c
C)


=                        I7 compliance materials, while also serving          as Chief Executive   Officer and undertaking all of the

                         18   tasks a chief executive officer of an operating company is required to undertake. I        will   be the

                         t9 primary individual assisting the Debtor and the Debtor's counsel with preparing            the Required

                         20   Documents, and given the circumstances discussed above, I require additional time to preparb the

                         2l   Required Documents.

                         22                             (iv)     The Debtor requests a 30-day extension of the deadline to file the

                         23   Required Documents. The Debtor filed its bankruptcy petition on April 30,2019. The deadline

                         24   imposed to file the Required Documents by the Bankruptcy Code and Notice Order is May 14,

                         25   2019.

                         26                             (v)      In addition, the Debtor requires more time to fully analyze its    assets

                         27   and liabilities (since   it operates some 50 facilities with 200-300 patients, and almost 1,000
                         28


                Case: 19-41025             Doc# 37         Filed: 05/07/19      Entered: 05/07/19 16:27:41        Page 7 of 29
023418.0001\546t 139.1
                              DECLARATION OF CHRIS WITHROW                            7
                                1   employees in California and Michigan) with the assistance and advice of counsel in order to

                                2   prepare full and accurate Schedules, Statements and other Documents.

                                J                                (vi)     Furthermore, I believe that no creditors will be prejudiced by the

                                4   extension of time requested.

                                5                     (c)        MOTION FOR ORDER LIMITING NOTICE
                                6                                (i)      There are over 1,547 credrtors in this case as of this date.

                                1                                (ii)     To continue to send notices to all parties in interest set forth in

                                8   Debtor's creditor matrix and master service list would result in a large expense due to copying and

                                9   mailing the notices,    as   well    as the numerous   follow up telephone calls and inquiries to bankruptcy

                               10   counsel that would likely follow after each pleading is noticed. Serving all parties in interest in

                               11   this case with the subject notices will result in substantial expense to the estate without any
0-
J
J                              I2 measurable benefit, while an order limiting notice will provide the service of notice to only             those
=.
O
o3l-o                          13   parties who are affected and who wish to take an active role in the case by allowing them to
"dlH
tx;
o;.9                           14   request notice.
c0g5
c!;
o Yo
oo
o_! "
o<:_E
                               15                                (iii)    Due to the large number of creditors and parties in interest, Debtor
03
E                              16   submits it is appropriate for the Court to enter an order that will facilitate the efficient and
c
o
3
                               I7 economical administration of this case while allowing any party desiring to participate in the case

                               18   an opportunity to do so by requesting and therefore receiving, special notice.

                               I9                     (d)        DEBTOR'S APPLTCATION FOR AN ORDER APPOINTING
                                                                 DONLIN, RECANO & COMPANY,INC. AS CLAIMS AND
                               20                                NOTTCTNG AGENT FOR THE DEBTOR PURSUANT TO 28 U.S.C.                                $
                                                                 156(c), NaNC PRO TUNC TO THE PETITION DATE
                               2l
                               22                                (i)      As represented in the corresponding application, I believe that the

                               23   appointment of a claims and noticing agent is both necessary and in the best interests of both the

                               24   Debtor's estate and its creditors and that Donlin, Recano & Company, Inc. is qualified to perform

                               25   the services required.

                               26                     (e)        DEBTOR'S APPLICATION TO EMPLOY WENDEL, ROSEN,
                                                                 BLACK & DEAN LLP AS CHAPTER 11 COUNSEL AND VERIFIED
                               27                                STATEMENT OF COUNSEL

                               28


                Case: 19-41025                   Doc# 37          Filed: 05/07/19       Entered: 05/07/19 16:27:41         Page 8 of 29
0234t 8.0001\5461   139.   I
                                    DECLARATION OF CHRIS WITHROW                               8
                          I                            (i)     The Debtor has selected Wendel Rosen as its reorganization co-

                          2   counsel to assist it in the administration and operation of the voluntary bankruptcy case under

                          J   Chapter   1l of the Bankruptcy Code. I believes that Wendel Rosen's attorneys             are well qualified to

                          4   represent the Debtor in this Chapter        1l   case and are   familiar with the Debtor and the facts

                          5   necessary to represent   it in this case,

                          6                   (0       APPLICATION FOR AUTHORTTY rO EMpLOy TRODELLA &
                                                       LAPPING AS CO.COUNSEL TO DEBTOR IN POSSNSSION
                          7

                          8
                                                       (i)     The Debtor has selected Trodella & Lapping LLP as its

                              rcorganization co-counsel to assist it in the administration and operation of the voluntary
                          9
                              bankruptcy case under Chapter 11 of the Bankruptcy Code. I believe that Trodella & Lapping
                         10
                              LLP's attorneys are well qualified to represent the Debtor in this Chapter 11 case and are familiar
                         11
o_
J                             with the Debtor and the facts necessary to represent it in this         case.
J                        t2
c
6
o
    o
                         13
                                              (g)      DEBTOR'S APPLICATION AUTHORIZING THE EMPLOYMENT
od      tr5                                            OF BPM LLP AS THE DEBTOR'S FINANCIAL ADVISOR NUNC
s
    o   k;                                             PRO TANC TO THE PETITION DATE
c0
                         14
        ;6
    i   !;
    o
t
    o
        6.
                         15                            (i)     Debtor seeks to employ BPM LLP as its financial analyst to assist it
j
o            o
D                        t6 in the administration and operation of the voluntary bankruptcy case under Chapter l1 of the
o
3
                         t7 Bankruptcy Code.

                         18                            (ii)    Russel K. Burbank ("Burbank") of BPM LLP was actively advising

                         19   the Debtor pre-Petition and is familiar with Debtor's operations and accounting systems, which

                         20   are complex due to the number of parties that the Debtor contracts with (more than 50 sites

                         2l throughout Califomia       and the site in Michigan).

                         22                            (iii)   Burbank has invested numerous hours reviewing and analyzing the

                         23   Debtor's capital structure, vendor and client relationships, and financial projections, and I believe

                         24   Burbank is well-qualified and able to act as the Debtor's financial advisor in a cost-effective,

                         25   efficient, and timely manner.

                         26                            (iv)    The Debtor's management and senior staff do not have sufficient

                         27   resources or experience to provide timely accounting and other information in the context of this

                         28   fast-moving chapter 1 1 and transition of the operations to new providers. Debtor is operating on


                 Case: 19-41025            Doc# 37       Filed: 05/07/19          Entered: 05/07/19 16:27:41          Page 9 of 29
023418.0001\5461 t39.1
                              DECLARATION OF CFIRIS WITHROW                             9
                           I   an almost constant emergency basis and needs the assistance that BPM can provide to manage this

                           2   case.

                           J                  (h)      DEBTOR'S MOTION FOR APPROVAL OF STIPULATION FOR
                                                       INTERIM AND FINAL ORDER (I) AUTHORIZING DEBTOR'S USE
                           4                           oF CASH COLLATERAL PURSUANT TO 11 U.S.C. $ 363 AND
                                                       BANKRUPTCY RULE 4OO1 AND (II) GRANTING ADEQUATE
                           5
                                                       PROTECTION PURSUANT TO 11 U.S.C. $$ 361 AND 363
                           6
                                                       (D      By this Motion, the Debtor seeks approval from the Court to enter
                           7
                               into and perform its obligations under a proposed Stipulation with Bank of Guam (the "Bank"),
                           8
                               which has pre-petition perfected liens on all or substantially all of Debtor's property, including all
                           g
                               of its accounts receivable. No other party has an interest in Debtor's accounts receivable. Without
                          10
                               the ability to use cash collateral, debtor's substantial operations   will   come to a halt, potentially
                          1l
IL
                               endangering the health of numerous patients under the care of Debtor's employees.
J
J                         t2
Fe
O -o
                                                       (iD     After   a number   of meetings and negotiations with the Bank and
                          13
.d:3
txs                            extensive analysis of the Debtor's operating needs, the Debtor and its professionals reached an
o;.9                      14
coi!                                                                                                                                      will
c o;                           agreement with the Bank and abudget (the "Cash Collateral Budget") under which the Debtor
oed
@@ .
o_!                       15
A:_E                           be able to oper,ate through period needed to transition all patients and clients to new providers.
63
E                         16
c(.)
3
                                                       (iii)   The proposed cash collateral stipulation attaches the Cash Collateral
                          t7
                               Budget as an exhibit.
                          18
                                                       (iv)    The cash collateral stipulation grants replacement liens to the Bank
                          19
                               in return for the financing and provides a carve-out for the budgeted items as well        as   the expenses
                          20
                               of professionals and of any trustee ultimately appointed in the case.
                          2l
                                       I declare under penalty of perjury that the foregoing is true and correct, and that this
                          22
                               declaration was executed on May 7th, 2019, at Oakland, California'
                          z5

                          24
                                                                                        /s/ Chris
                          25                                                            Chris Withrow

                          26

                          27

                          28


                     Case:DECLARATION
021418.0001\5461 139. I
                           19-41025 Doc#   37 Filed: 05/07/19 Entered: 05/07/19 16:27:41
                                      OF CHRIS WITHROW
                                                                                                                      Page 10 of
                                                                 10
                                                            29
                                          EXHIBIT A



0234 I 8.000 l\5456494. I

Case: 19-41025              Doc# 37   Filed: 05/07/19 Entered: 05/07/19 16:27:41   Page 11 of
                                                    29
                                                                                                                                                Expense        Uncashed Checks-    EMPLOYEE 4O1K
                                                                                                                      6ross Earnings     ReimbuFements Previous Payrolls Within   Contributions    PPE
EECode EmployeeName                                       Position                                                      PPE   4ltglLg        PPE4/3O{L9                180Days             4hslL9            Total              Status
8186   .*aoYo, ruAJa q1**                                 CHIEF OPERATING OFFICER 1OO                                         7!76.47             425.OO                                    1394.63        8996.50    Active Employee
0440   **McGtLt- ANTO|NFTTE**                             CORPORATE COUNSEL 118                                               5125.55             125-00                                    1011.50        7262.75    Active Employee
1520   **REBERG,   JEANNE*'                               INTERIM CHIEF FINANCIAL OFFICER                                     5524.6\                                   4602.A4             1173.33       11300.82    Active Employee
9950   **wrrHRow,     CHR|SToPHER   A** - See Footn ote   CHIEF EXECUTIVE OFFICER                                          12497.26              485.00                  667.74
                                                                                      1OO                                                                                                                 13650.00    Active Employee
c420   ABAASA. ALVIN                                      DIRECT SUPPORT PROF II   5950                                        1445.42                                  7467.45                            2952-47    Adive Employee
7367   ABDUL.AZIZ, LYDIA M                                MHRW SHIFT LEAD     4OO               .                             2602.77                                                         28.11        2630.28    Active Employee
AOGP   ACOSTA, ERIC                                       DSP 19030                                                           2762-25                                                                      2244.4O    Active Employee
1863   ACUNA, ASTRID                                      DIREq[ SUPPORT PROF II 5980                                                                                                             5.40      201.15    Active Employee
5555   ADAMES, SUSANA                                     MH REHAB WORKER 6250                                                  935.25                                                                      936.25    Active Employee
o397   ADAMS,.JEAN IE                                     ACCOUNTING OFFICE MNGR          1OO                                 2352.08             105.16                                     111.11        2558.35    Active Employee
1030   ADEBIYI, BABATUN DE                                DIRECT SUPPORT PROF I    4130                                        7435.77                                                        55.16        1490.93    Active Employee
A04U   ADEGOKE, BOSEDE                                    DIRECT SUPPORT PROF II   5830                                        7276.68                                                                     7276.64    Active Employee
9432   ADELEYE, CATHERIN   E                              DIRECT SUPPORT PROF I    4141                                       2464.62                                                                      2464.62    Active Employee
1984   ADELEYE,   JOHN PAUL                               DIRECTSUPPORT PROF II 5820                                           7482.77                                                        44.22        1926.99    Active Employee
AOKS   ADEN IYI, ABAYOMI A                                DIRECT SUPPORT PROF II   5820                                        1024.00                                                                     7024-OO    Active Employee
!925   ADETULA, EMMAN UEL OLUMUYIWA                       DIRECI SUPPOKI PROF I 5980                                                                                      73.05                    3.65      76.70               Term
AOLD   ADISA. QUADRI BABATUN DE                           DIRECT SUPPORT PROF 51OO                                             1009.75                                                                     1009.75    Active Employee
7697   AFRICA, MARIA LIBERTY O                            ACCOUNTS RECEIVABLE SPEC 111                                         2297.54                                                       565.03        2a56.57    Active Employee
AODQ   AGEE, KEN NETH ANTHONY                             DIRECT SUPPORT PROF LEAD 2OO2O                                       1805.36                                                        59-33        1855.59    Active Employee
AO9K   AGUAS, ALEXSAN DRA                                 DIRECT SUPPORT PROF II   5980                                        1635.00                                                                     153s.00    Active Employee
1381   AGUILAR, EMILY MICHELLE                            MH REHAB WORKER 6700                                                  402-7A                                   583.55                    L.76    1088.09     Active Employee
5230   AHMAD, ADEEL                                       VP of Voational Seruices 806                                         4760.36            650.00                                     632.65        6043.01     Active Employee
1334   lrnevtrru, wtrurrns     WALTER                     DIRECT SUPPORT PROF LEAD 2OO2O                                       1801.25                                                        67.58        1858.83     Active Employee
1968   AKINLEMINU, TUNDE OLUBUN MI                        DIRECT SUPPORT PROF II   5820                                        7M7-rS                                                             42.3!    1489.46     Aqtive Employee
AOJ2   AKINYEMI, ADEKUN LE                                DIRECI SUPPORT PROF II 5830                                          1152.00                                                        30,72        7142.72     Active Employee
0149   ALCALA, LIZETT                                     LVN 330                                                              7244.75                                                                     7244.75     Astive Employee
1276   ALCANTAR, GRICEL FERREIRA                          DIRECT SUPPORT PROF I    5730                                        7444.62                                                        53.09        !497.77     Active Employee
A06F   ALDAYA, DEJA                                       LEAD GROUN DS    MAINTENANCE 809                                     L492.42                                                        44-AS        7537-27     Adive Employee
A062   ALEKHUOGIE, DAVID                                  DIRECT SUPPORT PROF II   5820                                        !767.96                                                                     7767.96     Active Employee
0850   ALEMAN, ADRIANA                                    MHRW SHIFT LEAD 340                                                  1974.23                                                        43.13        2021.36     Active Employee
A0rl   ALEMAN, MERCEDES REIN A                            MHRW 340                                                             1580.00                                                            44.44    1624.44     Active Employee
A06N   ALEXANDE& DAN IELLE                                DIRECT SUPPORT PROF I    15200                                                                                                          23.79      23.79                Term
7475   ALEXANDER, STEVE                                   GROUND MAINTENANCE WORKER 805                                         362.51                                                            15.00     377.57     Active Employee
1551   ALLEN, ANTHONY DEON                                IEAD GROUN DS MAINTENANCE 806                                        1354.70                                                       7LO.47        7465.77     Active Employee
                                                                                .
AOF9   ALLEN, NADjA DEHARO                                MH REHAB WORKER 370                                                   344.97                                                                      344-97     Active Employee
AOGE   ALLEN, TRIN ITTA ANTOINETTE                        DIRECT SUPPORT PROF II   5980                                        2139.38                                                        s2.42        2192.20     Astive Employee
1101   ALMACUE& STEVEN THOMAS                             DIRECT SUPPORT PROF II   5760                                        ro99.75                                                            34-00    1133.75     Active Employee
AONN   ALSTON, ERIK                                       sENtoR RECRUTTE& 112                                                 2647.45                                                                     2647-45     Active Employee
AOFD   ALTON, KAILYN MARIE                                MHRW 6700                                                             749.70                                                                      749.70     Active Employee
AODI   ALUKO, ADEDAPO                                     DIRECT SUPPORT PROF I 51OO                                            133.00                                                                      133.00     Active Employee
       ALUKO, AKINYEMI                                    DIRECI SUPPORT PROF II 58OO                                          1276.72                                                       180.96        7457.6a    PendingTerm chk
9a74   ALVAMDO, ROsA                                      DIRECT SUPPORT PROF II   5750                                                                                                                    1518.17     Active Employee
       ALVARENGA, SHADAI                                  DIRECT SUPPORT PROF I    5970                                        1450.29                                                        45-03        1495.32     Active Employee
AOCB   ALVARENGA, THELMA                                  DIRECI SUPPORT PROF II 5990                                          1237.50                                                        44.49        2902.24     Active Employee
AOGZ   ALVAREz, JESSICA AIDA                              MH REHAB WORKER 54OO                                                                                                                             123!-75     Active Employee
AO9N   ALVARZ, TYLER                                      PRE-DOCTORAL INTERN 5OO                                               750-00                                      750                            1500.00     Active Employee
AOLF   AMENAGHAWON,IESSICA O                              DIRECI SUPPORT PROF I 4150                                           2018.99             63.36                                                   2082.35     Active Employee
9895   AMENAGHAWON, JULIET                                DIRECT SUPPORT PROF I    4120                                         262-24                                   532.68                   67.22     462.r4     Aqtive Employee
0903   AMENAGHAWON, MARTINS                               DIRECT SUPPORT PROF I    4120                                        2667.42                                                            84-50    2752-02     Active Employee
AOO6   ANALUCAS , ARIAN A                                 MHRW 2630                                                             958.95                                                                      958.95     Active Employee
7470   ANAND, AVNINDER                                    VP   ofTraining & Program Seruices 101                               4470-44            460-00                                                   5330-84     Active Employee
AOAN   ANDERSON, CHANELLE LERAE                           DIRECT SUPPORT PROF I    4130                                         a24.OO                                                            55-50     879.50     Active Employee
AONY   ANDERSON, CHARLES ANTHONY                          REGISTERED BEHAVIORALTECHN                ICIAN CCH 21020            7797.47             3A-72                                                   1830.19     Active Employe
0988   ANDERSON, DANIEL                                   coNTMCt MD 2620                                                     10941.25                                                                    LO941,.25    Active Employee
0303   ANDERSON, IDA                                      Director Of Revenue Cycle                                            4194.92                                                        333.33       4532-25     Active Employee
0901   ANDERSON, SANDRA                                   MH REHAB WORKER 34O                                                  775r.67                                                         43.37       7795-c4     Active Employee




        EXHIBIT A                       Case: 19-41025                        Doc# 37                     Filed: 05/07/19 Entered: 05/07/19 16:27:41                                Page 12 of
                                                                                                                        29
                                                                                                                     Expense         Un6shed Chsks-        EMPIOYEE       /O1K
                                                                                              Gross Earnings   Reimbuements    Previous Payrolls Within   Contributions    PPE
EECode EmployeeName                        Position                                             PPE4I30ILg        PPE4|SO|!9                  l8oDays              4l15l19          Total              Status
9972    ANDREWS, AMAN DA MARIE             DIRECI'SUPPORT PROF II 5750                                361.55                                                                       361.55    Active Employee
7747    ANGUIANO, ROSANA                   PROGRAM ADMIN ISTRATOR 2520                                                                                                789.72       749.72               Term
8058    ANTOS, CHRISTINA                   MARKETING DVLPMENT MNG SR 117                            3045.22            55.00                                          242.r5      3383.37     Active Employee
AOJL    APARICIO, GEN EVIE                 DSP   19011                                              rao6.25                                                            43.00      74/.9-25    Active Employee
9357    APFEI- JESSICA                     DIR OF CLINCINALTRAIN          ING 13OO                    440-72           90.00                    674.75                 33-M       1638.31     Active Employee
A00c    APODACA, SAN DI ROSE               AOD COUNSELOR 3983                                         829-50                                                                       829.50     Active Employee
6568    ARAMBULO, JEN NIFER G              CLINICAL ADMIN ISTRATOR 5OO                              3418.59            57.00                                                      3445.59     Active Employee
9196    AMSA, ANTHONY                      CASE MANAGER 627                                         1734.23                                                           720-97      1855.20     Active Employee
0760    ARCHANGEI. ALEXAN DRIA             PROGRAM ADMIN ISTRATOR 5250                              2136.50            55.00                                                      2244.39     Active Employee
4973    ARENAS, MARTHA                     ADMINISTMTIVE ASSISIAN T 6700                            1s86.76                                                                       1585.76     Active Employee
L742    AREVALO, MARISELA                  DIRECT SUPPORT PROF I          5720                      1777-2a                                                            73.31      1250.59     Active Employee
AOST    ARIAs, KEN NY                      DIRECTSUPPORT PROF I 5970                                7422-54                                                            20.94      7443-55     Active Employee
AOGT    ASHE& TAYLOR     R                 DIRECI SUPPORT PROF 21020                                1125.00                                                            34.!6      1159.16     Active Employee
AOD5    ASKEW, KALYN LINDSEY               DIRECT SUPPORT PROF I 51OO                               1330.00                                                            27.O4      7357-c4     Active Employee
A033    ASOGBA. ADEBAYO                    DSP SHIFT LEAD         19011                             2296.90                                                                       2296.90     Active Employee
0338    ASTHANA, ALIKA                     PROGRAM ADMIN ISTRATOR 13OO                              2283.42            55.00                                                      2338.82     Active Employee
7479    ATKINS, RYAN                       DsP SHIFT LEAD 15200                                        7224                                                            40-98      1264.94    Pending Term Chk
AO9Q    ATTAIE, NASREEN                    PRE-DOCTORAL INTERN 5OO                                    750.00                                                                       750.00     Active Employee
AO4Q    AUDU, UZERU                        DIRECT SUPPORT PROF II         5970                      1042.50                                                            27.45      1069.95     Active Employee
2007    AUSTIN, GALINA DAWN                DIRECT SUPPORT PROF II         5980                                                                  108.75                             112.01               Term
AOOT    AUSTRIA, TERESA                    DIRECT SUPPORT PROF II         5770                      !277-74           737.74                    7747.5                 55.19      3159-77     Aqtive Employee
AO5G    AVILA, ANTONIO                     GROUND MAINTENANCE WORKER 809                                                                                                     18     18.00                Term
AODH    BABCOCK, MIVIDA                    ACCOUNTS PAYABLE SPEC 111                                22L4.5O                                                               74.67   2249.77     Active Employee
AOFU    BADGER, N ICHOLE SHONTE            DIRECT SUPPORT PROF 2OO2O                                1716.00                                                               29.80   \745.4O     Active Employee
6668    BAKE& EDMON D                      DI   RECI SUPPORT PROF II 58OO                                651                                                                       651.00    Pending Term chk
0267    BALAL, SABRIN A                    DSP SHIFT LEAD         4120                              2267.37            66.8a                                          459.53      2747.74     Active Employee
7712    BANDLE, LESLIE CARON               CLINICAL ADMIN ISTRATOR 330                              3149.51            55-OO                   3094.51                    91.88   5390.90     Active Employee
9614    BANGSAI- BULLET KEDDY              MH REHAB WORKER 6600                                      7377.66                                   1534.09                            2971.75     Active Employee
7547    BARKER, FIZURA BTE                 UNLICENSED CLINICIAN 16100                               2292-OO                                                               64.76   2360.75     Active Employee
AOU     BARN ETI, TREASU RE D                                   5980
                                           DIRECT SUPPORT PROF II                                     960.00                                                                       960.00     Active Employee
0831    BARONE, WILLIAM                    CLINICAL ADMIN ISTMTOR 3OO                                                                                                 770.O4       770.O4                Term
AO50    BAROS, DIANA                       MH REHAB WORKER 3650                                      1054.50                                                              32.76   1047.26     Active Employee
AOBD    BARRAGAN, CYNTHIA                  GROUND MAINTENANCE WORKER 809                             1301.25                                                                      1301.25     Active Employee
AOJQ    BARRALES, MARISOL                  DIRECTSUPPORT PROF II 59OO                                 7M.OO                                                                        744.OO     Active Employee
a324    BARRAZA, ERICK    K                FACILITY MANAGER 5970                                     1600.45                                                          149.4       7749.93     Active Employee
A007    BARREM, JIMMY                      MH REHAB WORKER 15200                                      955.19                                                                       955.19     Active Employee
AON2    BARSKI, SONYA S                    CLINICAL ADMIN ISTRATOR 370                                                                                                            2766.67     Active Employee
AO4X    BASHI& EBONY                       LVN    /   LPT   360                                     2462-50                                    2003.88                    60.06   4526.44     Active Employee
AOOB    BATES, DEBBIE                      CONTRACT BEHAVIORIST 2OO2O                               2800.00                                                                       2800.00     Active Employee
1813    BATTISON, GEORGIANA NICOL          DIRECT SUPPORT PROF II         5990                       1155.65                                                          \74.94      !270.59     Active Employee
AO9U    BAUER, AMAN DA RAE                 MHRW 2630                                                  960.00                                                                       950.00     Active Employee
9256    BEARQUIVER MAMVILLA, URSULA        PROGRAM ADMIN ISTMTOR 4130                               2223-97            55.00                   2r@.9L                 145.01      4592-43     Active Employee
AO5L    BECK, BELISSA                      DIRECT SUPPORT PROF II         5960                      1331-25                                                               42.79   r373.44     Active Employee
7725    BECKERMAN, DANIEL                  BILLING BUSINESS ANALYST 111                             2745.26                                                               29.24   2774.50     Active Employee
AOMP    BEIER, SHERRY LYN N                MHRW 6250                                                  393.25                                    347-75                             741-OO     Aqtive Employee
1383    BELOIT, CAROL                      DIRECT SUPPORT PROF I          15100                       1298.3                                                              46 qq   7345.25    Pending Term Chk
AO9A    BELTMN, CECILIA                    DIRECTSUPPORT PROF II 5980                               zo47-45                                                               46.35   2@4.20      Active Employee
A090    BERENT, LARRY ATLAN                CLINICIAN LICENSED 6600                                  2977-OO                                       2977                            5834.00     Active Employee
AOKT    BERMUDEz, MATTHEWJOSEPH            MH REHAB WORKER 6700                                       709.65           74.95                   ro35.74                            r760.34     Active Employee
1905    BERNARDO. TERESA                   DIRECT SUPPORT PROF I  5770                              1520.98                                                               57.00   1677-94     Active Employee
AOKZ    BIGHEART, JUAN ITA    R            MH REHAB WORKER 6600                                     1011.50                                                                       1011.50     Active Employee
93€/.   BiGLER, WILLIAM                    ADMIN ISTRATIVE ASSISTAN T 6500                          2764-47            91.52                                          748.30      3504.23     Active Employee
4223    BLACKSHEAR, SHAWN                  PROGRAM ADMIN ISTRATOR 2630                               2236.47           55.00                                                      229r.87     Active Employee
AO]F    BLACKSHER, FRAN K DEAN             LPTTEAM LEAD 2OO2O                                        225r.2r           32.46                                              78.38   2362.O5     Active Employee
AOTR    BTAKE, THAIESHA                    DIRECT SUPPORT PROF 2OO10                                 7262.27                                                                      7262-27     Aqtive Employee
1237    BOLDEN, RAJEN NE LASHAY            DIRECTSUPPORT PROF I 5710                                 !975.r7                                                                      7975-17     Aqtive Employee




                                    Case: 19-41025                  Doc# 37          Filed: 05/07/19 Entered: 05/07/19 16:27:41                             Page 13 of
                                                                                                   29
                                                                                                                                 Expense Unashed Checks-             EMPLOYEE 4O1X
                                                                                                         Gross Earnings    Reimbu6ements Previous Payrolls Within   Contributions    PPE
EECode EmployeeName                             Position                                                   P?E4/30119          PPE4l3Ohg                 180Days             4lLslL9          Total              Status
2004   BOLLA, ALVIAN N DEIA                     LVN 5OO                                                         895.00                                     2005.5               60.I7       2967.67     Active Employee
AOMI   BONA, MOMOH AU6USTIN         E           DIRECT SUPPORT PROFESSION           AL I 19020                 r@4.25                                                                       1604.25     Active Employee
0562   BOSEDE,   OLUWAROTIMI                    DIRECT SU PPORT PROF II      5950                              1286.35                                                          64.A2                   Active Employee
1161   BOULDEN, SHAN NA MARIE                   PROGMM ADMIN ISTMTOR 15OO                                      2621.45              435.O4                                      65.01       3121-90     Active Employee
AOBC   BRADFORD, WESLEY                         GROUND MAINTENANCE WORKER 806                                    377.5O                                                                      377-50     Active Employee
a)7q   BRAN DON, ANGELA                         PERSONAL SRVC COORD 3881                                       2476.97              422.72                                      99.04       2934.67     Active Employee
AOHL   BRANNON, DRUSILLA TANAEY                 DIRECT SUPPORT PROF I        5710                                224-OO                                                                      224.O0     Active Employee
1638   BRANNON, REMY SJONAE                     DIRECT SUPPORT PROF I        4130                              1492.65                                    1506.55               45.18       3044.44     Active Employee
a4a2   BRANSON, JENNIFER P                      LJCENSED PSYCH TECH 55OO                                        47I.35                                     274.37               68_59        814.31     Active Employee
1643   BRIGHAM, CHRISTIN A                      MH REHAB WORKER 5OO                                            1359.38                                                                      1359.38     Active Employee
AO9V   BROOKS, CAROL                            PRODUCTION TRAINEE3OOO                                            56.25                                                                       55.25     Active Employee
0089   BROOKS, CARSON                           DI RECT   SUPPORT PROF II    SAOO                                  7250                                                                     1250.00    Pending Term Chk
7513   BROOKS, SHERRITA                         FACILITIES SERVICE MGR 120                                     2772.56               55.00                                     735.42       2962.94     Active Employee
1085   BROWN, EVELYN LOUISE                     DIRECTSUPPORT PROF II 5950                                      519.25                                                          15.58        534-83     Active Employee
AOBN   BUEHLER, ALYSSHA                         DIRECT SUPPORT PROF I        15200                             1155-21                                                                      1155-21    Pending Term   chk
AOBN   BUEHLER, ALYSSHA    AM                   DIRECT SUPPORT PROF I        15200                                                                         759-36               22.74        742.r4               Term
0293   BULLOCK, TERESA M                        BILLING SPECIALIST     1OO                                     1558-91               35_00                                     774.06       1467.97     Active Employee
173!   BURGINS, STACY LYN N                     DIRECT SUPPORT PROF I        5720                              1313.15                                                          35-34       734€..49    Active Employee
AOKK   BURNETI, CHRISTOFER                      GROUND MAINTENANCE WORKER 805                                    500.00                                                                      500-00     Astive Employee
1578   BURNS, MELISSA DAWN                      DIRECT SUPPORT PROF I        5710                              1951.53                                     1335.9               25.72       3324-15     Astive Employee
9022   BURNS, WILLIE                            MH REHABWORKER4OO                                                                                                                    7.68       7.64              Term
AOG3   BURTON, MIKIAS                           REGISTERED    BEHAVIORALTECHN          ICIAN CCH 21020         1314.00                                                          44.35       1358-35     Active Employee
1598   CATAMIONG, KARYL AN NE                   CHILD CARE SPECIALIST 360                                                                                  150-75                            150.75               Term
0798   CALDERON, LORETTA                        PROGRAM ADMIN ISTRATOR 15200                                   2225-AO               55.00                                      65.00       2345.AO     Active Employee
AOlU   CALDWELI- FAN ESHA                       MHRW 5250                                                        923.20                                                         29.25        952.45     Active Employee
AON3   CALLAWAY,   MRIKA N ICOLE                LVN 21020                                                      2016-00                                                                      2016.00     Active Employee
AO3R   CAMACHO, SIMONA                          DIRECT SUPPORT PROF I        4130                               1397.33                                                         54.29       7451.62     Aqtive Employee
7243   CAMARILLO, BRAN DEN LAVONE               MH REHAB WORKER 4OO                                             1328-00                                                         2r.72       1349-!2     Active Employee
AOBI   CAMILO-CAVALCANTE,        BERN ARDO      MHRW SHIFT LEAD 5OO                                             1556.63                                                         55.08       L71L.7t     Active Employee
AOIP   CAMPOS, BERLIN                           MHRW 6700                                                        845-08              74.95                                                   850-03     Astive Employee
0451   CAMPOS, RUTH                             DIRECT SUPPORT PROF I        5970                               ro22.92                                                                     7022.92     Active Employee
AOBH   CANDANOZA, LETICIA                       CASE   MANAGER 17100                                            1280.00                                                        192.00       7472.OO     Active Employee
2365   CANO, ESPERANZA YASMIN                   LVN 2620                                                        1505.90                                                         57    -73   1653.63     Active Employee
AO1Z   CARAWAY, ACLESIA                         DIRECT SUPPORT PROF I        15200                                                                                              26.88         26.88                Term
AOSU   CARCHIDI, MELIN DA                       CLINICIAN LICENSED 6250                                         257r-70              55.00                 2576-7               75.4!       5218.81     Active Employee
0805   CARDENAS, AMAPOLA                        LVN 16200                                                       2794.7r                                                        107.80       2306.51     Aqtive Employee
AOKJ   CARDIN, JYOTSHNA                         GROUND MAINTENANCE WORKER 805                                    399.50                                    703.13                           1102.63     Active Employee
7466   CARDONA, MARISA N ICHOLE                 DIRECT SUPPORT PROF I        5770                               1105.53                                                         33.49       1139.02     Active Employee
0125   CAREW, HAJA                              DSP SHIFT LEAD      4110                                                                                                                    1774-5I     Active Employee
AOMI   CARRANZA, CHARLOTTE                      LVN/LPT 19020                                                   3237.50                                                                     3237.50     Active Employee
IA42   CARREON, ROBERT EDWARD                   DIRECT SUPPORT PROF I 59OO                                      1054.75                                                         33.48       1088.23     Active Employee
L445   CARRILLO CRUZ, BREN DA JAN ET            MH REHAB WORKER 340                                              992-54             102.08                                     116-36       1210.98     Active Employee
AOLU   CARRILLO, DOUGLAS                        MH REHAB WORKER 15100                                            131.75                                                              7.73    139.44     Active Employee
AO95   CARTER, CIN DY                           DIRECT SUPPORT PROF I        15200                              1586.25                                                                     1586.25    Pending Term   chk
AO07   CARTER, EMARI                            DIRECT SUPPORT PROF II       5960                                600-oo                                                             18,O0    618.00     Active Employee
9798   CARTER, SHARRON                          DSP SHIFT LEAD      4150                                        178,6.74                                                                                Active Employee
AOD9   CARTUJAN O, REN    EE   VECINA           CHILD CARE SPECIALIST 350                                        455.38                                                                      465.38     Active Employee
0804   CASTILLo, JUSTIN                         MH REHAB WOR(ER 16200                                           1315.05                                                             39-61   1354.66     Active Employee
0890   CASTILLO, MIYA                           MHRW SHIFT LEAD 16200                                           1508.26                                                        103.02       1511-28     Active Employee
AOJS   CASTILLO, TABITHA                        DIRECT SUPPORT PROF I        5720                                224.OO                                                                      224.OO     Active Employee
AOBl   CASTRO,   TRICIAIOY                      PROGRAM ADMIN ISTMTOR 21020                                     2960-72             335-72                                          74.75   3375.19     Active Employee
AOIX   CATLEY, JEBBA                            GROUN D MAINTENANCE WORKER 805                                   867.50                                                                      867.50     Aqtive Employee
0964   CAYANAN, LEONARD ALLEN                   MH REHAB WORKER 5OO                                              7743A                                                                       71,4.38    Active Employee
AOIU   CECE, ANGELICA C                         DsP 19030                                                       1282.50                                                             45.05   1328-55     Adive Employee
AOHD   CECENA" ANTHONY MATTHEW                  DSP LEAD    19030                                                                                          500-00                            500.00                   Term
A020   CEJ& AN GIE                              MH REHAB WORKER 370                                             1204.24                                                             53.63               Active Employee




                                         Case: 19-41025                Doc# 37                   Filed: 05/07/19 Entered: 05/07/19 16:27:41                           Page 14 of
                                                                                                               29
                                                                                                                   €xpense          Uncashed Checks-      EMPLOYEE 401K
                                                                                          Gross Earnings    Reimbu6ements     Previous Payrolls Within   Contributions    PPE
EECode EmDloveeName                          Position                                       PPE4l30lt9         PPE4I:IOIT9                   180 Davs              4ltsl19         Total              Status
0323   CERAOS, DERRICK                       LVN 57OO                                           2747.70                                                                          2L4r.70     Active Employee
AOAW   CERAOS, GERARD     V                  MHRW 6700                                            189.59             74.95                                                        2U.54      Active Employee
AOAO   CERON,JOSE D                          DIRECT SUPPORT PROF II       5950                   575.00                                                              22.50        697.50     Adive Employee
AO3H   CHAHAI- RAJWANT                       PROGRAM ADMIN ISTMTOR 809                          2555.25              50.00                                                       2605.25     Active Employee
0754   CHAMBERS, STEPHAN IE                  PRODUCTION TRAINEE       3OOO                         14.75                                        30.25                              49.00     Active Employee
9524   CHAMBLISS, WAYN        E              MH REHAB WORKER 3OO                                 535-00                                                              53.52        689.52     Active Employee
7374   CHAVEZ, CYNTHIA                       MH REHAB WORKER 2620                               7997.36                                                              46.54       2043.90     Active Employee
5308   CHAVEZ, DEBBIE M                      ADMIN ISTRATIVE ASSISTANT 51OO                     7473.77             140.15                                           87.55       2100.88     Active Employee
7277   CHRISTIAN, NELLY                      MHRW SHIFT LEAD 2630                               7A42-56              35.00                                           51-84       7929.40     Active Employee
0597   CHRISTIE, KEN NETH                    GROUND MAINTENANCE WORKER 806                       4€4.88                                        246.25                             775.73     Aqtive Employee
AOLB   CHUM, SARATH                          GROUND MAINTENANCE WORKER 809                        950.00                                                                          960.00     Astive Employee
AOFM   CLARK, CHRISTOPHER C                  MH REHAB WORKER 5350                               !242.16                                                                          L242.76     Active Employee
AOGR   CLAR( SPEN CER                        DIRECT SUPPORT PROF I        15200                   515.63                                                                          515-63    Pending Term   chk
AOJC   CLAXTON, DOREECE N ICOLE              DIRECTSUPPORT PROF I 5970                          1762.47              16.72                                                       7779-73     Active Employee
1526   CLEMONS, ALONDRA                      MH REHAB WORKER 3OO                                 1959.74                                                                 57.r4   2016-88     Active Employee
1980   CLINE, JASON TODD                     MH REHAB WORKER 340                                 7074.23                                                                         1014.23     Active Employee
0583   COGGBURN, JEN NIFER                   Regional Director 1500                             2595-25              90-o0                    2505-25               250.00       5440.50     Active Employee
AOIH   COLCORD, RYAN                         DIREST SUPPORT PROF I        4171                    733.73                                                                 36.12    769.25     Active Employee
A063   COLE, REBECCA                         CLINICAL SUPERVISOR 350                              740.42                                       54432                     77.N    734,2.54    Active Employee
A006   COLEMAN, CELILIA                      DIRECT SUPPORT PROF I 58OO                             1225                                                                         1225.00    Pending Term   chk
7464   COLEMAN, MELODY N                     FACILITY MANAGER59SO                                2457.32                                                            120.38       2577.10     Active Employee
1357   COLLINS,IASMIN     E                  REGIONAL DIRECI-OR 5970                            3009.37              90.00                                               87.50   3185.87     Active Employee
1987   COLLINS, JESSICA LYN N                MEDICAL ASSISTANT 13OO                              1584.05                                                                 473a    16?1 4?     Active Employee
AOM4   COLLINS, SHARON                       DIRECI'SUPPORT PROF I 5710                            54.56                                                                           54-56    Pending Term   chk
AOBO   CONCHAS, ALFONSO           J          INTAKE COORDINATOR 290                               767.25                                                                          767.25     Active Employee
AOKB   CONDE, CHARLES                        GROUND MAINTENANCE WORKER 809                       1320-00                                                                         1320.00     Active Employee
AODZ   CORDOVA, MIREYA DALIA                 DIRECT SUPPORT PROF I        5730                                                                    2-85                               2.85               Term
0865   CORNELIUS, JOAN N                     LICENSED PSYCH TECH 6350                            24€.2.40           ro2.52                                               96.22   264L14      Active Employee
       CORONA, PAULINA        M              MH REHAB WORKER 2520                                 773.O4                                                                  3.r4    776.74     Active Employee
!472   CORTEE ARMAN DO                       DIRECT SUPPORT PROF II       5950                    997.81                                                                 29.76   !o27.57     Active Employee
9302   CORTEZ, JEN NIFER                     MHRW SHIFT LEAD 6700                                7497.r2                                                             129.00      2026.!2     Active Employee
1900   COSTA, MARK ANTHONY                   MHRW SHIFT LEAD 6400                                !877-2A                                                                 49.50   7920.74     Active Employee
AOBB   COSTA, OTTO EUGEN          E          DIRECT SUPPORT PROF I        5710                    944.75                                                                          944.75     Active Employee
0404   COTRIGHT, MAXIN        E              MH REHABWORKER4OO                                   1319.44                                                                 45.54   1355.02     Active Employee
7745   COVINGTON, MARILYN                    PROGRAM ADMIN JSTMTOR 29OO                                               55.00                                                                  Active Employee
8535   CRISTOFAN I, GARY                     PROGRAM ADMIN ISTMTOR 3881                          2430.12            742.25                                               66.47   2579.24     Active Employee
8020   CROOKS, JACQUELIN E                   MH REHABWORKER4OO                                   1923.77                                                                         7923.77     Active Employee
AOON   CROOKS, TYN EISHA DORETHA REYAN   A   MH REHABWORKER4OO                                     93.75                                                                           93.75     Actlve Employee
AOHJ   CROWE,TARYN MICHELLE                  DSPShiftLead 19020                                  4724.t3                                                                         4724-73     Active Employee
AOOK   CRUZ, KAREN                           LVN 29OO                                             475-75                                                                          475.75     Active Employee
A0t8   CUITE, VERON ICA JAMIE                DIRECT SUPPORT PROF      J   4171                   1862.45              34.45                                              40.M    7937.34     Active Employee
AOHU   CULAPAN, CRYSTAL QUION                MHRW 6700                                            986.00                                                                 29.15   1015.1s     Active Employee
745L   CULP, JONATHAN STEWART                MH REHAB WORKER 3650                                 600-15                                                                 32.27    632.43     Active Employee
8817   CULVERSON, WENDY                      DIRECT SUPPORT PROF I        4120                   1441.19                                                                 78.03   7559.22     Active Employee
1552   CURNOW, SAMANTHA CAYLEEN              CASE MANAGER    3955                                2344.62            427.94                                           116.98      3289.58     Active Employee
0911   CURRIER, DAVID                        LEAD GROUN DS   MAINTENANCE 806                     7494.29            140.00                                            40-48      1679.!7     Active Employee
1779   CURRIER, ROBERT FRAN KLIN             GROUND MAINTENANCE WORKER 805                       1000.00                                                                         1000.00     Active Employee
9527   DACULLO, CHESTER                      MH REHAB WORKER 370                                  337.82                                                                          337.42     Active Employee
AOGO   DALEY, MATTHEW ROBERT                 DIRECT SUPPORT PROF I        5730                   7429-47                                                                 20-93   1850.34     Active Employee
AOFZ   DALY, C}IRISTIN E L                   ADMIN ISTMTIVE ASSISIAN T 16100                     1064-70                                                                         \064.70     Active Employee
AOHB   DARTFZ, CHANTEL                       DIRECT SUPPORT PROF 21020                           1053.00                                                                         1053.00     Aqtive Employee
1991   DASOVICH, STEVEN MICHAEL              GROUND MAINTENANCE WORKER 806                        981.00                                                                          981.00     Active Employee
1692   DASOVICH, TERMN CE LEE                GROUND MAINTENANCE WORKER 805                       1000.00                                                                 24.@    1024.00     Active Employee
AOOR   DAVIS, CEDRIC                         DIRECT SUPPORT PROF II       5950                   1054.00                                                                 33.83   1087.83     Active Employee
78€7   DAVIS, AN DRA                         MH REHAB WORKER 370                                 1115-38                                                                 s4.93   1171.31     Aqtive Employee
1459   DAVIS, ROBERT                         DIRECTSUPPORT PROF I 58OO                             381.5                                                                 24.O5    405.55    Pending Term Chk




                                      Case: 19-41025            Doc# 37           Filed: 05/07/19 Entered: 05/07/19 16:27:41                                Page 15 of
                                                                                                29
                                                                                                                            Expense     Uncashed Checks-    EMPLOYEE IIO1K
                                                                                                6ross Earnings    ReimbuBements Previous Payrolls Within   Contributions    PPE
                   Name                           Position                                        PPE                 PPE                       180                                                    Status
0739   DAVIS, VAN ESSA                            LEAD EHR TECH SUPPORT SPE 114                         232A-45              55-00                                     68.13       2451.58    Active Employee
AONJ   DAWKINS, ROBERT CORN ELL                                       5990
                                                  DIRECT SUPPORT PROF I I                               1570.63                                                                    1670.63    Active Employee
AOHR   DE TA HUERTA, AMAN DA REGAN                MH REHAB WORKER 15100                                 1243.38                                                        34.96       r27a34     Active Employee
1260   DE LEON, CARLIE DAN IELLE                  MH REHAB WORKER 34O                                   1776.OO                                                        77.42       ra47.a2    Active Employee
9959   DESANCHEZ, MEKKIA                          REGIONAL DIRECTOR 2530                                327a-50              90_00                                    125.00       3493.50    Active Employee
AOGl   DECKE& BRAN DY LAREE                       MHRW SHIFT LEAD 6250                                  1485.85                                                        50.58       7537.43    Active Employee
1153   DECKER, KAREN                              DIETITIAN 33O                                         2800.31                                  2207.63               55.05       5067.99    Active Employee
AODY   DEDICATORIA, N ICOLAS                      DIRE   T   SUPPORT PROF LEAD 2OO2O                    1545.25              24.20                                     40.01       7509.45    Active Employee
AOLT   DEGAGA, RAHEL B                            DIRECT SUPPORT PROF II 58OO                                                                     336-00               10.08        346.08              Term
AOSH   DEGEORGE, CHELSEA ELIZABETH                LVN 370                                               2248.50                                   2338.5               70.7r                  Active Employee
AOLA   DELAO, EDWIN                               GROUND MAINTENANCE WORKER 809                         1080.00                                                                    1080.00    Active Employee
AOOE   DELEON, MONIQUE BRIAN NA                   MH REHAB WORKER 15200                                  234.00                                                                     234.OO    Active Employee
AONG   DELGADO, VIN CENT                          GROUN D MAINTENANCE WORKER 806                         856-25                                                                     856.25    Aqtive Employee
AOjU   DEWITT, HARRELL                            PRODUCTION TRAIN      EE 3OOO                          247.25                                                                     24L.25    Active Employee
1184   DIAz, ALSAN DRA                            MHRW 5700                                             1333.11              14.95                                     39-34       L387.40    Active Employee
1555   DIAZ, DEN ISE   WONNE                      PEER SUPPORT SPECIALIST       2520                    7024.24                                   734.22               22.r5       r7u.67     Active Employee
AONS   DIAZ.VILLEGAS, LUZ ELEN A                  LVN 6600                                              22093a                                                                     220934     Active Employee
0727   DICK-PARRAMORE, KAREN                      DIRECTSUPPORT PROF      I   4150                      !772-52                                                                    77rZ.5Z    Active Employee
AO4G   DIKE, CHRISTOPHER                          DIRECT SUPPORT PROF II      5830                      7&4.77                                                         42.r2       7446.A9    Active Employee
1485   DIXON. CARLON DENISE                       DIRECT SUPPORT PROF I       15100                                                                                    10.05         10.05              Term
7447   DIXON, FRANCES                             MH REHAB WORKER 6250                                   208.00                                                                     208.00    Active Employee
1394   DOMINGUEZ, MATTHEW                         CALL CENTER SUPERVISOR 290                            2767.33              55.00                                     73.75       2896.08    Astive Employee
7292   DORFMAN. SOPHIA                            DIRECT SUPPORT PROF II      5770                      1388-45                                                        40.92       1429,37    Active Employee
0298   DORIA, CESAR                               LICENSED PSYCH TECH 5970                              1849-55                                                       134.31       2023.45    Active Employee
7679   DMKE, CHRISTIN E RENEE                     MHRW SHIFT LEAD 6350                                  I4a6-77                                                        54.33       1551.10    Active Employee
8986   DULAINE, TINA                              PRGM COMP       & TMIN MGR 114                        3077-40              55.00                                                 3L26.4D    Active Employee
AOMS   DUNCAN, GEMRD JAMIEL                       MH REHAB WORKER 15100                                 1153.53                                                                    1163.63    Active Employee
AODM   DUNN, RITA                                 LVN/LPT FACILITY MAN AGER 5950                        2504-00                                                            40.32   26M.32     Active Employee
A003   DYKES, PARIS.AN N CORTEZ                   ADOLESCENT DEVELOPMEN T SPECIALIST 360                1300-00                                                                    1300.00    Adive Employee
AOLI   EASY, ALIA STEPHAN IE                      LVN 330                                               2740.5O                                                                    2740.50    Active Employee
AOG2   EDWARDS, BREN ISSEL                        DSP   on Gll4141                                      1466-44                                                                    7465.44    Active Employee
AO2N   EDWARDS, CAMERON                           GROUND MAINTENANCE WORKER 805                          790.88                                                                     790.88    Active Employee
1206   EISENMANN, JORDAN AUSTIN                   MH REHAB WORKER 5OO                                                                                                  20.15         20.15              Term
AONW   ELLIOTT, KATELYN ROSE                      ADOLESCENT DEVELOPMENT 5PECIALIST 360                 1450.00                                                                    1450.00    Active Employee
1510   ELUMELU, CHARLES                           DIRECT SUPPORT PROF II      5960                       864.13                                   864-13                   25.92   7754.74    Active Employee
1903   ENGLAND, DAWN EILEEN                       LVN 2530                                              2026.55                                                                    2026.55    Active Employee
2001   ENRIQUEZ, JONATHAN KHALID                  ACCTMGR BUSIN ESS DEVT 115                            3184.00              55_O0                                     93.75       3332.75    Active Employee
9855   ERICKSON, JEAN                             CLINICIAN LICENSED 6600                               1351.25                                                        46.42       7447-67    Active Employee
1160   ESCOBEDO, LIN DA MARY                      DJRECTSUPPORT PROF I 5750                             7424-31                                                            44-35   1458.66    Active Employee
AODL   ESCOVER, CHRISTOPHER                       GROUND MAINTENANCE WORKER 806                          285.88                                   77034                             457.26    Active Employee
A0c6   ESPINOZA, KAREN JESSICA                    DIRECT SUPPORT PROF II 5970                           1410.50                                                        35-68       1447.7a    Active Employee
!452   ESTMDA, AN A                               DIRECT SUPPORT PROF II 59OO                           7273.39                                                        33.48       1305.87    Adive Employee
AOHX   ESTMDA, ARIAN A                            MHRW 2620                                              1585.2                                                                    1585.20   Pending Term Chk
9295   ESTRADA JORGE                              PROGRAM ADMIN ISTRATOR 4141                                                55.00                                                 2192-24    Active Employee
AOB3   ESTRELLA,   SEAN PHILLIP                   LPT/FM 5820                                           1969.00                                                            59.24   2028.24    Active Employee
7974   EVANS, DERRICK DEWAYN      E               MH REHAB WORKER 3650                                   416-00                                                                     4t6.OO    Active Employee
AOlG   EVERNDEN, RACHEL                           DSP SHIFT LEAD15100                                   1436.59                                                            52.20   74AA-79   Pending Term Chk
7724   EVUARHERHE, HEN RY                         FACILITY MANAGER 5960                                 7664.54                                                        99.55       !764-70    Active Employee
AOFI   FAAFITI, MARETA                            DIRECT SUPPORT PROF I       4130                      1598.00                                                        37-64       1635-68    Adive Employee
0049   FACEN,   LAUM                              ACCOUNTS RECEIVABLE SPEC 111                          2134.14                                                                    2734.74    Active Employee
1769   FAIRBANK, TARRY                            MH REHAB WORKER 3650                                                                                                      5-24      6.24               Term
AOHY   FEATHERSTON, REBECCA RE N      EE          PROGRAM ADMIN ISTRATOR 19030                          2774-5a                                                        83.13       2457.77    Active Employee
82A4   FEATHERSTON E, STEPHAN IE L                REGIONAL DIRECTOR 4110                                3370-72              90.00                                    204-16       3604.88    Aqtive Employee
AOM9   FEBO, RUBEN                                GROUND MAINTENANCE WORKER 809                         1185.00                                                            31.95   1215.95    Active Employee
A099   FERGUSON, ROSE DON ISHAMARIE               DIRECT SUPPORT PROF II      5980                      1331.53                                                        47.O3       1378.55    Active Employee
0511   FERGUSON, SHELLYE                          MHRW 340                                               535.17                                                                               Active Employee




                                           Case: 19-41025              Doc# 37         Filed: 05/07/19 Entered: 05/07/19 16:27:41                            Page 16 of
                                                                                                     29
                                                                                                                                   Expense        Uncashed Checks-    EMPTOYEE 401K
                                                                                                          Gross Earnings    Reimbu6ements Previous Payrolls Within   Contributions    PPE
EECode EmployeeName                            Position                                                     PPE4l30l19          ?PE4l3Olr9                180Davs             4lLSlL9          Total             Status
AOCN   FERNANDEZ, BRAN DY A                    MH REHAB WORKER 54OO                                                                                                                           945.84   Active Employee
7497   FERNANDEZ, NANCY                        LVN 2620                                                           267.66                                                                      26r.66   Active Employee
0265   FERNANDEZ, REBECCA                      DIRECT SUPPORT PROF II       5760                                 550.83                                                                       650.83   Astive Employee
1586   FERREIRA-CASTILLO, VERON ICA            DIRECT SUPPORT PROF I        5760                                7453-52                                                          46-97       1500.49   Active Employee
AOBJ   FETT,   AARON MATTHEW                   cllNtctAN     1 1300                                             \457.20                                                          52.72       1503.92   Active Employee
AOMX   FETTIG, SHEILA                          PRODUCTION TRAINEE          3OOO                                    48.38                                                                       48.38   Active Employee
9320   FISHER, THRISTION                       MH REHAB WORKER 370                                              7546.40                                                                      7546.40   Active Employee
AOL3   FITTIPALDI, DOMIN ICK                   MH REHAB WORKER        5OO                                                                                   128.00                            128.00              Term
AOHC   FLAKES, MARIA    A                      DSP   19030                                                      2035.53                                                          37.00       2072.53   Active Employee
AO8J   FLYNN.PERKINS, SUZANNE                  PRODUCTION TRAIN       EE 3OOO                                                                               776.66                            794.79   Active Employee
AOGK   FNU, SIMMYRAJ                           ADMIN ISTMTIVE ASSISTAN T 809                                    7474.OO                                                          42.60       1455-50   Active Employee
1633   FORBA" N KAFU DICKSON                   DIRECT SU PPORT PROF I       4130                                1932.00                                                          57.44       1989.48   Active Employee
AONO   FORD, ARMENTHIA MARIE WILCHER           MH REHAB WORKER 3OO                                              1805-57                                                                      1805.57   Active Employee
A004   FORDE, ELIZABETH                        Diredor of Payroll                                               3777.95                                                                      3777.95   Active Employee
AOF4   FOREMAN, ROBIN MCHAEL                   DIRECT SUPPORT PROF 2OO10                                        1402-50                                                                      1442.50   Active Employee
AOMT   FORREST, SHAWN TEY SHERELLE             LVN 21020                                                        2277.50                                                                      227r.50   Active Employee
AOAT   FOX, KRISTEN ROSE                       REGISTERED     BEHAVIORALTECHN ICIAN CCH 21020                   1511.52                                                          50.40                 Active Employee
AOTL   FREEBERG, MARK LAWREN CE                RECRUITER     112                                                2515.00                                                          75.00       2591.00    Active Employee
AOK3   FRIAS, OSCAR                            MH REHAB WORKER 54OO                                             1098.50                                    1113.13                           22rL.63    Active Employee
AOAZ   FRIA5, RAFAEL                           MHRW 6350                                                        1298.51.                                   1054.51               31-93       2394.95    Active Employee
AO5R   FRYAR, EN GLAN                          DIRECT SUPPORT PROF         21020                                1931.00                                                          53.03       1984.03    Active Employee
A00z   FUENTES, CATATINA                       DIRECI SUPPORT PROF 4120                                           76t.44                                                             22-49    783.93    Active Employee
AO5P   FUENTES, JEN NY                         LVN 6700                                                                                                     724.69                    3-74    r24.43              Term
7062   FUENTES, RICHARD                        DIRECI SUPPORT PROF I 5720                                         220.96                                                             11.03    23!.99    Active Employee
1695   FUIMAONO, LEANIVA KOFE                  JOB DEVELOPER       3OOO                                         1532.58               35.00                                      49.76       1657.34    Active Employee
A0t9   GACAYAN,JONAH MAI A                     DIRECT SUPPORT PROF I        4171                                 1652.00              22.OO                                      47.70       772r.70    Active Employee
       GACUSAN, KRISTEN JO                     MH REHAB WORKER 6400                                               347-25                                                                      341.25    Active Employee
o67A   GALATI, MARC                            cltNtctAN 1 290                                                   7501,.72             55.00                                          65.00   1627.72    Active Employee
7754   GALLARDO, VICTOR                        LICENSED PSYCH TECH 55OO                                         2635.47                                                         476.a3       3712-70    Adive Employee
AO05   GALLOWAY, BRIAN A H                     Licensed Professional ofthe Healing Arts                           456-50                                                                      455.50    Adive Employee
AOMT   GAMBOA, ASHLEY MARIE                    DSP   19030                                                        949.50                                                             22.2!    971.7r    Astive Employee
rr47   GAMR, VAN      ESSA KRYSTEN NICOLE      DIRECT SUPPORT PROF I        5720                                                                                                     57.76   7635.22    Active Employee
7976   GAONA, ASHLEY REN E                     MH REHAB WORKER 370                                                70a-75                                                             25-25    734.OO    Active Employee
AOBR   GARCIA, BRITIAN Y DESIREE               DIRECT SUPPORT PROF I        5980                                 1597.50                                                                     1597.50    Active Employee
7236   GARCIA, EILEEN MAGALLAN     ES          MH REHAB WORKER 29OO                                              1788-33                                                             4a-62   1836.95    Active Employee
AOLS   GARCIA, EVONY M                         DSP 19011                                                         1742.50                                                             43.20   77a5.70    Active Employee
A00t   GARCIA, tUPE MAN UELA                   DIRECT SUPPORT PROF I        5720                                  416.00                                                                      416.00    Active Employee
AOlD   GARDNER, BONNIE                         DIRECT SUPPORT PROF I        15200                                7423.79                                                             36.56   7459-75   Pending Term   chk
AOD6   GARDN ER, DON NA                        PROJECT COORDINATOR          115                                   345.00                                                             76.O4    351.04    Active Employee
AOML   GARN ER, CAN DACE KAY                   DIRECT SUPPORT PROTESSION            AL I 19020                  2773.50                                                                      2r73.50    Astive Employee
6402   GARRETT,   ALAN                         MH REHAB WORKER 3OO                                                559.31                                    640.35                           1199.55    Active Employee
9304   GARZA, DIAMON D                         DIRECT SUPPORT PROF I        5730                                 1485.59                                                                     1485.59    Active Employe
1888   GEAMES, N ICOLE NATLIE                  PROGRAM ADMIN ISTMTOR 4120                                       2333_48              251.24                                      104.00      26aA-72    Active Employee
AOA2   GEMOYA. TIN A                           DIRECTSUPPORT PROF I 15200                                                                                                          43.7        43.10               Term
7474   GEORGE,TAMMYAN N                        DIRECT SUPPORT PROF I        5710                                 !327.98                                                                     7327.94    Active Employee
4844   GEORGE, TERRIE                          AP ASSISTANTASST CC         ADMN 111                              1673-28                                                             81.08   7754.36    Adive Employee
AOOM   GIAMBO, CARMELTA                        LVN 16100                                                        2220-OO                                                          108.30      232430     Active Employee
9997   GIGLI, DAVID                            LICENSED PSYCH TECH 4OO                                          2567.98                                                                      2567.94    Active Employee
0151   GILBERT, THOMAS                         PERSONAL SRVC COORD 3881                                          1930-71              35.00                                                  1965.7!    Active Employee
0992   GILI- RYAN ANDREW                       DIRECI SUPPORT PROF I 5730                                        238.98                                                              65-98    304.96    Active Employee
9435   GILMER-FIELDS, KATRIN A                 INTAKE LEAD 290                                                  2136.99               55.00                                                  2191-99    Astive Employee
7r32   GIRTON, JERYL                           Director of Medication Management Services 1300                  5000.00              135.00                                      340.55      5475-55    Active Employee
1896   GIVINS, JESSICA N ICOLE                 DSP SHIFT LEAD      21020                                         2194-50                                                             58-52   2253.O2    Active Employee
0780   GIWA, NURUDEEN                          DIRECT SUPPORT PROF II       5950                                 1180.68                                                             34_33   1215.01    Active Employee
AOOG   GOFF, DOROTHY EVELYN                    MH REHAB WORKER 3550                                                25.00                                                                       26.OO    Active Employee
1958   GOFORTH, JOEL PATRICK                   MH REHAB WORKER 16100                                              493.00                                                             13.92    506.92    Active Employee




                                        Case: 19-41025                Doc# 37                    Filed: 05/07/19 Entered: 05/07/19 16:27:41                            Page 17 of
                                                                                                               29
                                                                                                                          Expense         Uncashed Check-           EMPLOYEE 4O1K
                                                                                                  6ross Eamings    Reimbu6ements    Previous Payrolls   within     Contributions    PPE
EECode EmDloveeName                                Position                                         PPE4l30l19        PPE4l30lt9                    180 Davs                4lL5l19          Total              Status
1732    GOMZJUAN        ROBERTO                    PERSONAL SRVC COORD 3881                             2250.O9                                                                .50.07      254a-44     Active Employee
1933    GONZALES, DAN IELLE                        LVN 6700                                             767r.2).                                                               42.35       1653-56     Adive Employee
0552    GONZALES, JOSEMARI                         MH REHAB WORKER 370                                   342.72                                                                             342.72     Active Employee
A090    GONZALES, RAQUEL                           PRE-DOCTOML INTERN; TEMP 500                          750.00                                                                             750.00     Active Employee
1609    GONZALU, DIAN        E   CASTRO            MH REHAB WORKER 29OO                                 r777.63                                                                47.39       1273.O2     Active Employee
AO3W    GONZALEZ, ROSALY                           ADMIN ISTRATIVE ASSISTANT 5990                       1437.69                                                                            1,437.69    Active Employee
AOHM    GORDON, IESHIA RON NIECE                   DIRECT SUPPORT PROF II   5990                         735.00                                                                             735.00     Active Employee
1558    GORDON, NICOLE MARIE                       MH REHAB WORKER 330                                  1952.65                                                                25.30       7977.95     Active Employee
1446    GORDON, TAMARA                             DIRECT SUPPORT PROF I    15100                         32.24                                                                68.40        100.64    PendingTerm chk
9607    GMHAM, AMBER                               LVN TEAM LEAD 6700                                    505.05                                                                    27.44    526.89     Active Employee
1866    GRAHAM, ZERLEN E                           FACILITY MANAGER59SO                                 2651.90                                                               724-20       27AO.rO     Active Employee
AOK8    GRANT, CORTN        EY   MICHELLE          MH REHAB WORKER 5OO                                  1618.13                                                                            1518.13     Active Employee
AOCX    GREEN, DANNON GEORGE                       DIRECT SUPPORT PROF II   5960                         240.OO                                                                             24o.OO     Active Employee
8760    GREENWAY, BERT LEE                         LEAD GROUN DS   MAINTENANCE 806                      1098.98             35.00                                                  26-51   1160.49     Actlve Employee
8015    GROSS, ELIDA    L                          PROGRAM ADMIN ISTMTOR          3OOO                                      55.00                                             136.62       2415.98     Active Employee
AO6E    GUERRERO, AN THONY                         GROUND MAINTENANCE WORKER 809                        1198.80                                                                            1234.29     Active Employee
AOK4    GUESS, SCOTT                               PRODUCTION TRAIN   EE 3OOO                            2aL25                                                                              24L25      Active Employee
AOLP    GULLEY, PORSCHA LEIGH                      PROGRAM ADMIN ISTRATOR 6400                          2135.00             55.00                                                  62.40   2252.40     Active Employee
4692    GURLEY, LATOYA                             FACILITY MANAGER 58OO                                1592.95                                                                                       Pending Term   chk
r994    GUTIERREZ, GABRIETA ROJAS                  DIRECT SUPPORT PROF I    5720                        1235.00                                                                    34.22   1259-22     Active Employee
1989    HADDADIN, LISA BISCAYA                     LVN 29OO                                             1951.03                                         l4a-f5                     49.12   3651-30     Aqtive Employee
1935    HAI& MELISSA AN          N                 tvN 320                                              2630.11                                                                    83.85   2713-96     Active Employee
o762    HALI- DEZIRE                               MH REHAB WORKER    3OO                                                                                                                   599.25     Active Employee
0387    HALVERSON, TAMI                            cLtNrclAN 1 1300                                     1440.00                                                                    48.00   1488-00     Active Employee
AOGL    HAMIITON, DUSTIN                           GROUND MAINTENANCE WORKER 809                        1200.00                                                                            1200-00     Active Employee
AOBT    HAMLET, JAMILLE                            HR GENEMLIST 112                                     2446.67             55.00                                                  83.75   2945.42     Active Employee
AOJ 1   HAMPTON, KACHET                            DIRECT SUPPORT PROF II   5830                        1420.00                                                                    47-76   ),461.76    Active Employee
A01C    HANSON, AUDREAN NA                         DIRECTSUPPORT PROF I 15100                              1092                                                                    46.47   1138.41    Pending Term   chk
AOOM    HARRIS, ALEX COLVIN                        MH REHAB WORKER 340                                   512.00                                                                             512.00     Active Employee
AODO    HARRIS,JULIAN       A                      DIRECT SUPPORT PROF I    5970                           60.00                                                                              60.00    Active Employee
8853    HARRISON, NZINGA                           CHIEF MEDICAL OFFICER    1OO                                                                                              2623.15       2623.r5                Term
A0t4    HARTSELI- ZACHARY                          GROUND MAINTENANCE WORKER 809                         825.00                                                                             825.00     Active Employee
AOSK    HARVFY, ANTHONY                            GROUND MAINTENANCE WORKER 806                         497.75                                                                             897-75     Aciive Employee
AOAR    HATCHER, JAZMIN          E                 MH REHAB WORKER 29OO                                  300.38                                                                    29-16    329-54    Pending Term   chk
A087    HATEN, XHOSA                               GROUND MAINTENANCE WORKER 809                        1080.00                                                                            1080.00     Astive Employee
0050    HAUSER, AMAN DA                            PROGRAM ADMIN ISTMTOR 6350                           2L37.OO             55.00                                                  62.40   2254.4      Active Employee
os44    HAWKINS, BRIAN                             MH REHAB WORKER 6600                                  475.97                                          490.61                             966.52     Active Employee
7670    HAWLEY, CYNTHIA L                          Regional Manager 5830                                2975.72             55.00                                                  29.!7   3059.89     Adive Employee
0824    HAYDU, AMBER                               cllNtclAN 11300                                      1750-00                                          7697.4                            3457-40     Active Employee
0670    HENEBY, TIFFANY M                          DRIVER 3650                                          \544.43             35.00                                                  93.74   1673.!7     Active Employee
or20    HEREDIA MYRTLE                             PROGRAM ADMIN ISTRATOR 2520                          2046-!9                                         1950.95                            4037.75     Active Employee
1594    HERNANDEZ, DARLEN            E             DIRECTSUPPORT PROF I 5950                            1370.94                                                                    37-08   r40a.o2     Active Employee
A054    HERNANDFz, DIUAN                           LICENSED PSYCH TECH 5OO                              2529.O7                                                                    67.20   2596.2r     Adive Employee
0247    HERNANDEZ. JEN NIFER                       MHRW SHIFT LEAD 3650                                 1518.63                                                                    94.43   7713-46     Active Employee
AOMQ    HERNANDEz, PAUL                            GROUND MAINTENANCE WORKER 809                        1320.00                                                                            1320.00     Active Employee
AONF    HERRERA, MFAEL MON TOYA                    DSP   19030                                          1930.50                                                                            1930_50     Active Employee
9889    HILI- ROBERT                               CASE   MANAGER 12100                                 1701.05                                                                            1701.05     Adive Employee
0854    HILLS,.JACK                                MH REHAB WORKER 16100                                 517.70                                         4796.27                    14.51   4722.44     Adive Employee
AOMG    HINES, ROBERT                              PRODUCTION TRAIN   EE 3OOO                              49-OO                                                                              49.00    Active Employee
AOJV    HO, KIM THI                                CHILD CARE SPECIALIST 350                            1506.13                                                                            1506.13     Active Employee
7ao7    HOANG, MIKE                                PROGRAM ADMIN ISTRATOR 14100                         2135.00             55.00                       2053.01                    55.64   4299.65     Active Employee
0708    HODGES, DYN ISHA                           PRODUCTION TRAINEE      3OOO                            93.75                                                                    8-03     101-78    Active Employee
AO3t    HODil-   ERtK                              MH REHAB WORKER 16100                                   95.88                                           85-25                             r82,73    Active Employee
AO04    HOGAN HATFIELD, PEGGY LEESA                DSP   19011                                            751.50                                                                             751.50    Adive Employee
AOCq    HOLIDAY, EBONY ROSE                                          5720
                                                   DIRECT SUPPORT PROF I                                1040.00                                                                            1040-00     Aqtive Employee
AO9X    HOLMBERG, JEN NIFER                        GROUND MAINTENANCE WORKER 809                        1320.00                                                                            1320-00     Active Employee




                                            Case: 19-41025            Doc# 37            Filed: 05/07/19 Entered: 05/07/19 16:27:41                                  Page 18 of
                                                                                                       29
                                                                                                                                        Expense Uncashed Check-             EMPLOYEE       Iu)lK
                                                                                                                Gross Earnings   Reimbu6ements Previous Payrolls Within    Contributions    PPE
EECode Emolovee Name                               Position                                                       P?E 41301.L9       PPE4IIO|L9                18{t Davs            4llslt9           Total              Status
A046    HORN, GREG                                 GROUND MAINTENANCE WORKER 809                                      1080-00                                                          2A-O7        1108.01    Active Employee
A0t-9   HORTON, COLE                               GROUND MAINTENANCE WORKER 805                                       970.13                                                                        970.73    Active Employee
AOLR    HOUSE, JESSICA MARIE                       DIRECT SUPPORT PROF        4120                                    1451.19                                                          42.37        1493.55    Active Employee
777!    HOWARD, SHAKISHA Y                         PROGRAM ADMIN ISTMTOR 5950                                         2397.r2              55.00                                                    2446.72    Active Employee
AONT    HOWELI- ASHLEY M                           DIRECT SUPPORT PROF II          5990                                472.50                                                                        472.50    Active Employee
AOLT    HRADECKY, HOLLY MICHELLE                   MHRW 6350                                                           962.00                                                                        962.00    Active Employee
9855    HUANTE, NOEL                               REGIONAL DIRECTOR 4150                                             3337.74             559.35                                                    3897.13    Active Employee
1073    HUCKLEBERRY,       SHERRY    AN N          MH              2630
                                                         REHAB WORKER                                                 1328.00                                                                       1328.00    Active Employee
        HUDSON, ADAM                               PROGRAM ADMIN ISTMTOR 4OO                                          2757.1.4             55.00                                                    2206.r4    Aqtive Employee
7973    HUERTA, SULEM                              MH REHAB WORKER 16100                                               2v.74                                                           77.54         337.72    Active Employee
0567    HUGHES, DAVID                              GROUND MAINTENANCE WORKER 805                                      1085.25                                                          29.69        1115.94    Adive Employee
AOLW    HUGHES, WILAN DA         R                 DIRECT SUPPORT PROF        21020                                   7447.75             198.00                                       53.89        2739.54    Active Employee
AO6V    HUIZAR, AN DREW                            REGIONAL DIRECTOR         1OO                                      2979.37                                                          87.50        3005.87    Active Employee
AOMH    HURTADO, JOSE                              GROUND MAINTENANCE WORKER 809                                      1188.75                                                                       1188.75    Active Employee
9232    HYSLOP, DONALD W.                          JANITOR 2530                                                       2096.79             503.35                                      267.2O        2467.35    Active Employee
1899    IBARM, IRVIN G jOSUE                       GROUND MAINTENANCE WORKER 806                                        576.13                                                         14.23         590.35    Active Employee
1831    IKEOM, GLORY                               MH REHAB WORKER 5OO                                                 7375.44                                                                      L425.3).   Aqtive Employee
A0co    ILYAS,   WILLIAM                           DIRECT SUPPORT PROF 51OO                                            444-OO                                                                        44a.OO    Aqtive Employee
9!27    IMES, LANA                                 ACCOUNTS PAYABLE SPEC 111                                          2336.40                                                                       2336.40    Active Employee
AOME    INIGUEZ BRAVO, LESLIE YESEN IA             DIRECT SUPPORT PROF I          5730                                 1280.53                                                                      1280.53    Active Employee
AOAl    losEF4 EON LAWRENCE                        cllNlctAN 5350                                                      2658.74             55.00                                       78.00        2797.74     Active Employee
8099    IRV'N, ANTOINETTE M                        FACILITY MANAGER 51OO                                               1905.97                                                                      7906.97     Active Employee
1944    IRVIN, JOSEPHINE IANET                     DSP SHIFT     IEAD 21020                                            2304.00                                                                      2304.00     Active Employee
AOG4    ISSAMBO MEYO, MARIE MADELEIN        E      DIRECI sUPPORT PROF I 4150                                          7777.70             63-36                                                    1841.06     Adive Employee
7365    JACKSON, JEREMY MIGUEL                     GROUND MAINTENANCE WORKER 806                                        600.00                                                             12.00     612.00     Active Employee
A09C    JACKSON, SHAVAKI DEN ISE                   HR GENERALIST      112                                              2850-45             55.00                                       167-50       3072.95     Active Employee
AOOD    IACOBO, MARC ANTHONY                       DIRECT SUPPORT PROFESSION              AL I 19020                   1134.00                                                                      1134.00     Adive Employee
1883    ,IAMES, ON EISHA DEAN                      PROGRAM ADMIN ISTMTOR 5980                                          2344.47             55.00                                                    2&3.47      Active Employee
A0c3    JAMES-BON ILLA, OLIVIA                     FACILITY MAN AGER 5990                                              1818.00                                                             55.55    1873.s5     Active Employee
1539    JARRETT, MARIA BUEN A GRACIA               DIRECTSUPPORT PROF II 4130                                          7377-44                                                             42.!4                Active Employee
1191    ]AUREGUI, TERRY                            LICENSED PSYCH TECH 16200                                            553.50                                                             44.73     672.23     Active Employee
r764    JEFFERSON, FATIMA                          MH REHAB WORKER 5OO                                                 7425.52                                                             35.90    1462.42     Astive Employee
o744    JENKINS, MARK                              GROUND MAINTENANCE WORKER 806                                       1083.00                                                             30.45    1113-45     Aqtive Employee
AOAB    JERN   IGAN, ROBERT                        GROUND MAINTENANCE WORKER 806                                        457-50                                                                       457.50     Active Employee
AOKO    JIMENEZ, BREN DA                           DSP   19011                                                                                                                             48.33    1562.58    Pending Term Chk
AO58    JIMENFZ, GLORIA                            LICENSED PSYCH TECH 5OO                                             4294.23                                                             91.04    43a9.27     Active Employee
A019    JIMENEZ, MARLEN          E                 MHRW 5700                                                             92-24                                     62.44                    7.47     156.95     Active Employee
AOLl    JIMENEZ, VERON ICA CHAVEZ                  MH REHAB WORKER          5OO                                        r772-OO                                                                      7r72.OO     Active Employee
9520    JIMMY, FRANCIS FAYIA                       DIRECT SUPPORT PROF I          4141                                 2572.46                                                                      2572.46     Active Employee
1401    J!MOH, RICfi                               FACILITY MANAGER 5970                                               L79a-47                                                             42.r2    1840.59     Active Employee
AO8Y    JOHNSON, AULONTE                           DIRECI SUPPORT PROF 21020                                           1618.50                                                             73,35    1691.85     Active Employee
AO9R    JOHNSON, BREYONNA                          PRE.DOCTORAL INTERN 360                                              750.00                                                                       750.00     Active Employee
AODX    JOHNSON,JUWAN DUKE                         DIRECT SUPPORT PROF LEAD 2OO2O                                      1835.75                                                             50.22    1885.97     Adive Employee
AOLV    JOHNSON, KELLY       K                     MH REHAB WORKER 6400                                                1066.84                                                             47 -76   1114.50     Active Employee
9749    JOHNSON, KRISTIAN                          DIRECTSUPPORT PROF II 51OO                                          7337.72                                                                      7337.72     Active Employee
0410    JOHNSON, LATOYA                            PRODUCTION TRAIN         EE 3OOO                                      85.38                                                                        85.38     Active Employee
A025    JOHNSON, SPENCER                           DIRECT SUPPORT PROF II          5980                                L577.76                                                             38-87    1615.03     Active Employee
AOCD    JOHNSON, SYLVESTER                         PROGRAM ADMIN ISTRATOR 5830                                         2042.49                                                             62.40    2L44.89     Active Employee
AO8F    JOHNSON, TERRELL                           DIRECT SUPPORT PROF 2OO2O                                           1344.68                                                             50.40    1395.08     Active Employee
c422    JOINER.   SAMH                             DIRECT SUPPORT PROF II          5960                                1445.97                                  1439-99                743.94       3029-90     Active Employee
9633    JOLAOSq EN IOLA                            DSP SHIFT LEAD     4141                                             2168.35            257.40                                        66.74       2492.53     Active Employee
AO2E    JONES, LATASHA                             DIRECT SUPPORT PROF II          5820                                 774.OO                                       756                            1530.O0     Active Employee
 7632   JONES, LESLIE                              FACILITY MANAGER5SOO                                                1504.93                                                             48.58    1553-51    Pending Term Chk
0915    JONES, RAINAANN                                               5730
                                                   DIRECT SUPPORT PROF I                                               1259-63                                  L352-97                 67.63       26A0-23     Aqtive Employee
6909    .JONES, VERNESSA                           PROGRAM ADMIN ISTMTOR 3984                                          2090-72                                                         339-91       2430.63     Active Employee
 7723   JONES, VICTORIA                            BILLING SPECIALIST 111                                              2236.O4                                                             66.20    2302.24     Aqtive Employee




                                            Case: 19-41025              Doc# 37                        Filed: 05/07/19 Entered: 05/07/19 16:27:41                            Page 19 of
                                                                                                                     29
                                                                                                                           Expense        Uncashed Checks-    EMPTOYEE 401K
                                                                                                 Gross Eamings      Reimbu6ements Previous Payrolls Within   Contributions    PPE
EECode Employee Name                          Position                                             PPE   4I30IL9        PPE4{SO|L9                180Days              4lLslLg         Total             Status
0888   JUARZ CHRISTOPHER                      MH REHAB WORKER 16200                                       1131.55                                                        37.97       1169.53    Active Employee
AOGU   JUARFZ, LUZERITO                       MHRW 5350                                                    871.00                                                                     871.00    Active Employee
AOLC   KABAN DA, REBECCA                      LVN 59AO                                                    1573.00                                                                    1573-00    Active Employee
5637   KALEO, SHAYN E K                       REGIONAL DIRECTOR 627                                      2598.05              90.00                                     213-10       2901.15    Active Employee
AOJN   KARIM, LIMA                            CHILD CARE SPECIALIST 360                                   7779.75                                  ?4?q ?9               72.76       4277.49    Active Employee
AOAT   KARIMYA& ELIAS                         DIRECTOR OF N URSING 6600                                  3125-00                                                                     3125.00    Active Employee
1652   KAUR, GURPREET                         MHRW SHIFT LEAD 320                                         1417.44                                  1383.15               47.44       2436.O7    Active Employee
A000   KEATON, TRACY                          DIRECTSUPPORT PROF I 15100                                  1318.35                                                                    1318.35   Pending Term Chk
AOAM   KELLUM, TYMERE LAMAR                   DIRECT SUPPORT PROF II       5820                           1336.43                                                        47.64       r37a.o7    Active Employee
A0t3   KELLY, DAVID                           GROUND MAINTENANCE WORKER 809                               1280.00                                                                    1280.00    Aqtlve Employee
A0t0   KELLY, JOHN                            PRODUCTION TRAINEE       3OOO                                 93.75                                                                      93.75    Active Employee
8431   KENYON, SHERRY                         REGIONAL DIRECTOR 1OO                                       2s91.85             55.00                                     310.00       2956.85   Pending Term Chk
o376   KERR, DAISY                            CASE   MANAGER 6600                                         2297-76                                                        91_40       2388-96    Active Employee
AOCK   KESHINRO, BABATUN DE AWWAL             DIRECT SUPPORT PROF II       5990                            465.00                                                                     465.00    Active Employee
AOG5   KHALIQ. N URU   A                      DIRECT SUPPORT PROF 2OO1O                                   1196.25                                                                    1796.25    Active Employee
AOJS   KIDD, TREAN A MARIE                    cLtNtctAN AssoctATE 320                                     7662.69                                                            49.46   1712.15    Active Employee
AOGS   KIMBO, ANGELINE                        DSPShiftLead 19020                                          2059.38                                                                               Adive Employee
A0ls   KIMBO, PRISCILLA KIH                   DSP SHIFT LEAD   19011                                      1353.00                                     7344                           2697.OO    Active Employee
AOFH   KINARO, CHIEF CHARLES                  PROGRAM ADMIN ISTMTOR 4171                                  2135.00             55.00                                          62.40   2252.40    Active Employee
AOH2   KING, ROBERTA                          PRODUCTION TRAINEE       3OOO                                 40.00                                    28.13                             58.13    Active Employee
AOSW   KING, STORMY                           DIRECT SUPPORT PROF I        15200                              2ro                                                                     210.00   Pending Term Chk
AO5H   KINYUA, ESTHER                         DIRECT SUPPORT PROF 2OO2O                                   1080.00                                                                    1080.00    Active Employee
AOIT   KIRBY, TIYAN A CHEVELL                 DIRECT SUPPORT PROF I        4171                           1860.00                                                            54.12   7974.72    Active Employee
7434   KNIGHT, CAROL L                        MH REHAB WORKER 5350                                         201.s0                                                                     201.50    Active Employee
AONZ   KNIGHT, JOSHUA                         PROGRAM ADMIN ISTMTOR 15100                                2,083.34                                                                    2083.34   Pending Term chk
0735   KOCH, MARK                             CLINICIAN LICENSED 3881                                     2775.42            165.50                                      132.09      3073.01    Active Employee
A08C   KOSOKO, MICHAEL                        DIRECT SUPPORT PROF II       5830                           1595-50                                                                    1596.50    Active Employee
AOAE   KMFT, TATIAN NA LIZETTE                FOOD SERVICES MANAGER 6500                                  1331.25                                  1215-84                           2544.13    Active Employee
4462   KUCHLE& WILLIAM                        REGIONAL DIRECTOR 3OO                                                                                                    1813.13       1813-13               Term
1747   KUIPER, DAN NON ALEXAN DRA             cooK 330                                                    7417.59            ro2.97                1329.54                   36.50   2886.60    Active Employee
1518   KWAK, JASON YEU                        VP OF PROGRAM SERVICES 101                                  4055.33             90-00                                      197.92      4343.25    Active Employee
7977   LA PORTA, GHISLAIN          E          REGISTERED N URSE; HOURLY           290                     5383.95                                                                    5383-95    Active Employee
AO9L   LACAYO, JESSICA DEN ISE                MHRW 2630                                                   1102.50                                     7770                   r7-70   2244.20    Active Employee
1550   LANCET, ROSALEEN MARIE                 MH REHAB WORKER 15100                                        170.50                                                            15.58    185.08    Active Employee
8920   LANDEROS, FILIVERTO                    FOOD SERVICES MANAGER 6600                                                                            72L.r9                            727-79               Term
0869   LANEY-PIERCY, HOLLY                    PROGRAM ADMIN ISTMTOR 5710                                  2267.76            r79.52                                          20.80   2462.Oa    Aqtive Employee
7442   LARKINS, BRAN DON GARRETT              DIRECT SUPPORT PROF I        5970                           1600.00                                                            35.76   7535.76    Actjve Employee
1585   LAWATSCH. FRAN          K              CLINICAL SUPERVISOR 15OO                                     565.00                                                            34-74    699-74    Active Employee
1840   LAWSON, LACEY MARIE                    DIRECT SUPPORT PROF I 15200                                                                                                    40.11     40.71               Term
1814   LAWTON.WIENS, BRAN DEN SCOTT           DIRECT SUPPORT PROF I 5710                                  1191.13                                                            3r.25   L222.34    Active Employee
AOAJ   LENCI,,JANET DIVA                      AOD COUNSELOR O34O                                           528.00                                                            11.55    539.55    Active Employee
AO3V   LEON, KAR!NA                           LVN 29OO                                                    1860.02                                  2250.52                   67.49   4774.O3    Active Employee
AO85   LEON, PAUL                             LEAD GROUN DS MAINTENANCE 809                               1417.50                                                            47.I2   7464.62    Active Employee
AOII   LEPE, DIEGO ALBERTO                    D5P 19011                                                    828.00                                                                     828.00    Active Employee
AOCA   LERMA, REBECCA CHRISTY                 DIRECT SUPPORT PROF II       5990                           1447.50                                                            39.43   1446.93    Active Employee
7122   LEVE& RUTH                             cltNtctAN 6700                                              3066.07                                                        303.45      3369.52    Active Employee
0589   LEVINE-CHRISTIAN, CHERYL               CASE   MANAGER 320                                          17IO.29                                                        198.01      1908.30    Active Employee
AODS   LEVINGSTON, RYIESHA N ICOLE            MHRW 6350                                                   1765.24             25-00                                                  7190.24    Active Employee
406Q   LEWIS-GOLDFIN E, ROBERTA               LVN/LPT 6250                                                2436.75                                                                    2436-75    Active Employee
AO67   LIDDELI- JASMIN     E                  LVN 2630                                                     188-02                                    60.o7                            244.O9    Active Employee
AOJT   LIMON, DAVID                           DIRECT SUPPORT PROF II       5830                            764.00                                                                     768.00    Adive Employee
AONM   LINN, MARK                             GROUND MAINTENANCE WORKER 806                                774-25                                                                     774.25    Actjve Employee
AOFl   LIPTON, TAMARAJOY                      REGIONAL CLINICAL SPEC 5OO                                  2616.84             55-00                 2291.5                           4963.34    Active Employee
9991   LOMELI, NICOLE                         CLINICIAN LICENSED 6700                                     2904.20                                                        725.!6      3529.36    Active Employee
2006   LONG, GEN EVA ALESIA                   DIRECT SUPPORT PROF      I   4150                           1857.88            126.72                                          34.s7   2023.47    Active Employee
AOND   LOPEZ CALVA,    ARMAN DO               DIRECT SUPPORT PROF 2OO2O                                   7270.75                                                                    7270-75    Active Employee




                                       Case: 19-41025            Doc# 37                Filed: 05/07/19 Entered: 05/07/19 16:27:41                             Page 20 of
                                                                                                      29
                                                                                                                              . Expense         Uncashed Checks-    EMPLOYEE 4O1K
                                                                                                       Gross Earnings    Reimbursements Previous Payrolls Within   Contributions    PPE
€Ecode EmployeeName                             Position                                                 PPE4I3OIL9          PPE4|3O|L9                 l8oDays              4l15lL9         Total              Status
A029    LOPEZ, ADRIAN   A                       MHRW 340                                                       42234                                                           16.19                  Active Employee
AOHT    LOPEZ, IRIS JOHANA                      REGISTERED   BEHAVIORALTECHN         ICIAN CCH 21020         7737.O7               55.32                                       43.20       1835.59    Active Employee
0339    LOPEZ, JAMES                            PRGM COMP     & TRAIN MGR 114                                2677.aa               55.00                                                   2726.44    Active Employee
AOlK    LOPEZ, KAREN                            DIRECT SUPPORT PROF II 51OO                                                                                                                   9.45               Term
8054    LOPE, MULA                              LEAD GROUN DS MAINTENANCE 805                                1575.89               35.00                                                   1610-89    Active Employee
AOKM    LOVERKAMP, AMBER LEIGH                  PEER SUPPORT SPECIALIST 2630                                  837.00                                                                        837.00    Active Employee
A0c4    LOZANO, BRIANDA                         DIRECT SUPPORT PROF II 5990                                  7723.25                                                                       1723-25    Active Employee
AOAI    LOZANO, MICHEL                          GROUND MAINTENANCE WORKER 809                                1360.00                                        1200                           2550.00    Adive Employee
7742    LUA, ROCIO                              MH REHAB WORKER 2620                                          836.00                                          16                            852.00    Active Employee
7702    LUCAS, MARSHAWN                         PROGRAM ADMIN ISTMTOR 59OO                                   2444-75               55.00                                      72r.34       2661.09    Active Employee
AO4F    LUCAS, OMOBOIAN LE                      DIRECT SUPPORT PROF II        5820                             540.68                                                          79.44        650.12    Active Employee
A001    MMSIN, SAILE MAE                        MH REHAB WORKER 5OO                                            256.00                                                                       255.00    Active Employee
r497    MABERRY, RAYMON D                       DIRECT SUPPORT PROF II        5980                             120.00                                                                       120.00    Active Employee
A01,5   MACHADO, KAILINA                        DIRECT SUPPORT PROF II        5820                           1024.00                                                                       1024-00    Active Employee
9077    MACK, JEAN NETTE                        PROGRAM ADMIN ISTMTOR 5770                                   2737.49               55-00                                                   2792.49    Active Employee
4947    MACKENZIE, SHAN NON                     Regional Director 5760                                       2744.44               90.00                                      132.24       2966.76    Active Employee
0802    MACIAREN, KATHY                         MH REHAB WORKER 15200                                        1459.98                                                           40.44       1500-46    Active Employee
0520    MAJOR, KIMBERLY                         DIRECT SUPPORT PROF I     5970                                 244.t3                                                                       244.73    Active Employee
8369    MAJORS, ROBERT L                        cLtNtctAN 6400                                               2702.50               55-00                                       78.00       2835.50    Active Employee
A049    MAKIN DE-WELTS, TEMITOPE                D'RECT SUPPORT PROF II 5A3O                                  1408.85                                                           38.40       7447-25    Active Employee
AOLZ    MALONE WALKER, SHAN NON DAMONE          DIRECT SUPPORT PROF II        5980                           1282-50                                                           44.66       7327-76    Active Employee
2000    MANIATES, CHAVON        JENM            DIRECT SUPPORT PROF I     5720                               1154.00                                                           38.32       7192.32    Active Employee
7666    MAN LEY, GLEN N C                       JOB DEVELOPER    3OOO                                        1555.49                                                                       1555.49    Active Employee
AOMR    MANNING, RHONDA LYNN                    DIRECTSUPPORT PROF I 5720                                                                                  20.93                             20.93               Term
7766    MARMMA, DEBRA                           MHRW SHIFT LEAD 370                                          1519.28                                                           61.32       1580.50    Active Employee
7425    MARTIN, JOYCE A                         cLrNtcrAN 1300                                               1880.20               55.00                                           47.49   197'1.O9   Active Employee
1258    MARTIN EZ, FATI MA CARMEN               MH REHAB WORKER 6400                                                                                      404-63                    !-46    406.09               Term
A04t    MARTIN EZ, GABRIELLE                    DIRECI SUPPORT PROF II 5830                                    640.51                                                              23.04    663.55     Active Employee
7492    MARTIN EZ, GILBERTO ETIAS               GROUN D MAINTENANCE WORKER 806                                 297.25                                                                       297.25     Active Employee
AOSD    MARTINEZ, MARTIN                        DIRECT SUPPORT PROF I     5950                                7276-25                                                                      7276.25     Active Employee
AO9S    MARTIN EZ, MICAH DION ISIO              MH REHAB WORKER 16100                                          581.82                                                              15.05    595.88     Active Employee
0849    MARTINFZ, ROBERT                        PROGRAM ADMIN ISTRATOR 17100                                 2227.47               55.00                                      108-33       2397-20     Active Employee
1802    MARTIN Fz, VERON ICA     E              MH REHAB WORKER 6700                                                                                                               33.52   1180.19     Active Employee
1050    MARTINO, NICOLE ELISE                   DIRECTSUPPORT PROF I 5710                                     1437.78                                                              31.10   7462.44     Active Employee
1510    MARWAHA, VEN IKA                        MH REHABWORKER4OO                                              358.00                                        720                           1078.00     Active Employee
A085    MATA JOSE CARLOS                        INTAKE COORDINATOR 290                                        1535.85                                                              45.48   1581.33     Active Employee
0924    MATEDN E, MARVA LEE                     PROGRAM ADMIN ISTMTOR 320                                     21.45.72             55.00                                           62-40   2263.72     Aqtive Employee
0788    MAUK, PATRICK                           MH REHAB WORKER 14100                                          201.50                                                                       201.50     Active Employee
AOlX    MAURILIO, ROSEMARY                      DSP   SHIFI LEAD 4130                                         1753.24                                                              49.67   1802.85     Active Employee
AOFS    MBAH, PAULIN E                          DIRECT SUPPORT PROF II        5830                            1152.00                                                                      1152.00     Active Employee
AOGS    MC DONALD, LISA MARIE                   REGIONAL DIRECTOR       1OO                                  2792-33               83.99                                           81.25   2957-57     Active Employee
8998    MCAFEE, DWAYN       E                   DIRECT SUPPORT PROF II 59OO                                   7447.70                                                                      7447.70     Adive Employee
AOF2    MCCALL, KEN NIYA                        DIRECT SUPPORT PROF 2OO2O                                     1557.58                                                                      1557.58     Active Employee
AOD2    MCCLURE, SHELBY ASTRID                  cllNlclAN AssoctATE 330                                       1760.00                                                          42.90       1802.90     Active Employee
0840    MCCONAHEY, DAVID                        GROUN D MAINTENANCE WORKER 806                                !o24.26                                                              23.90   ros2.16     Active Employee
AONQ    MCDANIEL, DOTOTHAO                      GROUND MAINTENANCE WORKER 806                                  982-38                                                                       982.38     Active Employee
AOKP    MCDERMOTT, ASHLEY MARIE                 DSP 19030                                                     1890.00                                                              66-40   1956.40     Active Employee
7880    MCFARTAND, KIMONESHA                    MH REHAB WORKER 6250                                           416.00                                        442                            858.00     Active Employee
1635    MCFARLAN D-MITCHELI, PAN DIT IREN   E   LVN 2630                                                      7524.74                                                                      1555.01     Aclive Employee
AOlA    MCGMW,IOVANA                            PROGRAM ADMIN ISTMTOR 19O11                                  2733.90              130.90                                           78.00   2942.4O     Active Employee
7a4a    MCKEN NA, THERESE A                     CENTER DIRECTOR 6MO                                          3806.01              rr7.o4                 3688-97                           7612.O2     Active Employee
A0c7    MCKINLEY, LAqUALA DA QUEL               DIRECTSUPPORT PROF II 5990                                                                                 30.00                             30.00               Term
8361    MCKINNEY, LIGIA ESTRELLA                MH REHAB WORKER 6250                                           315.25                                                                       315.25     Active Employee
7254    MCKINZIE, STEVEN JOSEPH                 GROUN D MAINTENANCE WORKER 806                                                                            259-13                            259-13               Term
A092    MCKNIGHT, CORTNI                        DIRECT SUPPORT PROF II 58OO                                    583.11                                                                       583.11    Pending Term Chk
AOJO    MCLEROY, ARIKA                          MH REHAB WORKER 2630                                                                                                                  32     32.00               Term




                                       Case: 19-41025               Doc# 37                 Filed: 05/07/19 Entered: 05/07/19 16:27:41                               Page 21 of
                                                                                                          29
                                                                                                                             Expense        Uncashed Checks-    EMPTOYEE ITO1K
                                                                                                     Gross Earnings   ReimbuFements Previous Payrolls Within   Contributions    PPE
EECode Employe Name                             Position                                               PPE4/301L9         PPE44SO{L9                180Davs              4lLslL9         Total            Status
1919   MCMAHON, CHARI JEN      E                Licensed Clinician 2530                                    2326.94             102-96                                      59.60       2499.50   Active Employee
7736   MEDINA, ALEXIS ULISES                    MH REHAB WORKER 6700                                       1058.70                                                         33.52       ro92.22   Active Employee
9780   MEDINA, DIEGO                            LVN 6700                                                   2325.U                                    2330.34                           4656.18   Active Employee
AOH4   MEDINA' LAURA                            MH REHAB WORKER 370                                        1115.50                                                         43.05       11s9.55   Active Employee
0408   MEDINA, PRISCILLA                        DIRECI SUPPORT PROF I 5770                                   2a7.25                                      180                   5.40     456.65   Active Employee
1181   MEDINA. ZAIRA GUADALUPE                  LVN 57OO                                                   1885.24                                                        225.O7       2777.25   Active Employee
AOGB   MAIA, CARLOS EDUARDO                     PROGRAM ADMIN ISTMTOR 5970                                 2603.55             311-89                                                  2915.45   Active Employee
AONI   MU14 STEVEN                              GROUND MAINTENANCE WORKER 809                               960.00                                                                      960.00   Active Employee
0768   MENDEz, SUZANNE                          PROGRAM ADMIN ISTMTOR 1610O                                                     55-00                                      55.30       2390.60   Adive Employee
1134   MIBECK, STEVEN                           LVN 330                                                    1760.96             225.OO                                     264-74       2250.L4   Active Employee
0505   MICHEL, LISA                             DIRECT SUPPORT PROF 2OO1O                                  1109.63                                                         39.99       7749.62   Active Employee
7946   MILLER, CRYSTAL COATS                    CHILD CARE SPECIALIST 360                                                                                                                 9-25              Term
8975   MILLS, JEAN NINE                         MH REHAB WORKER 3650                                        870-53                                    229L.5                           3162.03   Active Employee
AOGC   MILts, JEN NIFER D                       LVN 320                                                    rao2.27                                                                     7AO2.2L   Active Employee
AOJM   MITCHELL, HEAVEN BRIZJHA                 DIRECT SUPPORT PROF       21020                             888-75                                                                      888.7s   Active Employee
AOFG   MIXON, SERENA LACHELLE                   REGISTERED BEHAVIORALTECHN         ICIAN CCH 21020          ao1-47                                                         46.49        a54-76   Active Employee
AOLH   MODZELEWSKA, KATARZYN A                  MH REHAB WORKER 5OO                                                                                   I42-OO                            r42.OO              Term
A073   MONROE, LISA                             MHRW 320                                                   rr95.7Z                                   1542.83               37.72       2775.67   Active Employee
AOLN   MONTGOMERY,      TEN NILLE LYNETIE       MHRW SHIFT LEAD 320                                        1385-40                                                                     1385.40   Active Employee
AO76   MONTOYA, JESS                            LICENSED PSYCH TECH 320                                                                               677.44                    6.77    684.01              Term
0268   MOORE, CAROLYN                           MH REHAB WORKER 4OO                                          572-10                                                                     572.10   Active Employee
7792   MOORE, SHANTA                            INTERIM DIRECTOR OF HUMAN RESOURCES 112                    4760.47              55.00                                     246.OO       4457-47   Active Employee
8850   MOM,   LUPE                              HUMAN RESOURCES COORD 112                                  1822.85                                                                     7422.45   Active Employee
AOM2   MORALES, DAVID                           GROUND MAINTENANCE WORKER 809                               480.00                                                                      440.00   Active Employee
A0c2   MOMLES, GTADYS                           CASE MANAGER 6600                                          1638.00                                                         52.s8       1690.58    Active Employee
o4a8   MOMLES, YOLAN DA                         DIRECT SUPPORT PROF II     5730                            1370.90                                                                     1370.90    Active Employee
1360   MORENO, ANDREA MARIA                     DIRECT SUPPORT PROF II     5750                              737-94                                                            2r.95    753.89    Active Employee
A00w   MORENO, DAISY                            DIRECT SUPPORT PROF II 51OO                                 1189.08                                                            44.5A   1233.55    Active Employee
1744   MORENO, NATASHA                          LVN TEAM LEAD 15100                                        2327.O0                                                             66.60   23E7-50    Aqtive Employee
0820   MORENO-DERK5,      MATTHYS               CLINICAL ADMIN ISTMTOR 4OO                                 257L.76              55-00                                          75-4D   270r.56    Active Employee
AO37   MORIKANG, GTADYS                         DSP   19011                                                 1802.88                                                                    1802.88    Active Employee
AONX   MORRISON, LISA                           LICENSED PSYCH TECH 51OO                                   77A4.75                                                                     77A4-75    Active Employee
743I   MOUA, VINCE Y                            PTACEMENT COORDINATOR 6250                                  1708.00             35.00                                     151.33       1904.33    Active Employee
AOIX   MOURNING, MARQUETIS                      GROUND MAINTENANCE WORKER           3OOO                     500-00                                                                     600.00    Active Employee
AOJT   MOYE& KRISTIN MIDORI                     CHILD CARE SPECIALIST 350                                                                             427.U                             427.O4              Tem
8801   MUELLER, WALLACE                         LICENSED PSYCH TECH 330                                     1993.08                                                       285.80       227a.aa    Aqtive Employee
0797   MUNGUIA, MATILDA                         MH REHAB WORKER 16200                                       7329.42                                                                    1329.42    Astive Employee
1959   MUNIZ-ABADIA GEORGIN A                   DIRECT SUPPORT PROF I      5760                            1584.00                                                        159.19       L743-79    Active Employee
1448   MUNOZ, DAN IELLF NAZARENO                VICE PRESIDENT OF MANAGED CARE CONTMCTS                    3880.64             r25.44                                                  4005.08    Adive Employee
074a   MUNOZ, DORA ALICIA                       PROGRAM ADMIN ISTMTOR 3955                                 2725.72              35-00                                          62.40   2223.!2    Active Employee
AONE   MUNOZ, NIKO G                            MH REHAB WORKER 3550                                         970-r3                                                                     970-73    Active Employee
IA77   MUNOZ, VERON ICA                         LVN 6700                                                                                              387.50                   31.00    418.50              Term
7886   MURPHY, TAMARA                           PROGRAM ADMIN ISTRATOR 2450                                2130.56              15.50                                                  2747.16    Adive Employee
AOGH   MUSA NYUMA                               DIRECT SUPPORT PROF I      4141                             1501.50                                                                    1501-50    Active Employee
0894   MYMSSAMY, KEVIN                          CASE MANAGER 17100                                         744i.OO                                                        262.35       7702.35    Active Employee
AOKW   NAVA, PHILLIP ALEXAN DER                 DSP 19011                                                  7673.9r                                                                     1673-9!    Active Employee
AOKN   NAZARENO, EMILYANNE                      DEVELOPMENT ASSISTANT 115                                                                              75.00                             75.00              Term
AOIV   NAZAREN O, MARK                          DEVELOPMENTASSISTANT         115                             786.60                                                                     786.60    Adive Employee
0113   NDOMO, RODRIGUE                          PROGRAM ADMIN ISTMTOR 4150                                 220L.76             118.91                                                  2320.O7    Aqtive Employee
AO52   NEAI- DUJUANA                            PROGRAM ADMIN ISTMTOR 5990                                 2349-37              55.00                                          68.75   2473-r2    Aqtive Employee
AO2H   NEHER, N ICHOLAS JAMES                   DIRECT SUPPORT PROF II 59OO                                1364.68                                                             43-55   1408-33    Active Employee
aozs   NEUBURGER, WILLIAM                       GROUND MAINTENANCE WORKER 806                                371.50                                                                     371.50    Active Employee
8950   NEWELL, SHAMEN A                         DIRECT SUPPORT PROF II 58OO                                 1435.19                                                                    1435-19   Pending Term Chk
2002   NEWSOME, MICHELLE REN        EE          PROGRAM ADMIN ISTMTOR 5830                                 2359.57              55.00                                                  24aO-15    Active Employee
9530   NEWTON, EVA                              MH REHAB WORKER 4OO                                        1550-18                                                                     1550.18    Aqtive Employee
0573   NISHIDA, DAN IELLE MARIE                 cltNtctAN 6600                                             2497-53                                                         723.92      2675.45    Adive Employee




                                         Case: 19-41025            Doc# 37                 Filed: 05/07/19 Entered: 05/07/19 16:27:41                            Page 22 of
                                                                                                         29
                                                                                                                    Expense         Uncashed Checks-    EMPTOYEE 4O1K
                                                                                           Gross Earnings    Reimbursements Previous Payrolls Within   Contributions    PPE
EECode EmployeeName                             Position                                     PPE   4ll0lt9       PPE4l30h9                  180Daw              4llSl19          Total             Status
1938   NITKA, MICHAEL DAVID                     REGISTERED N URSE 13OO                             3203.93             80.00                                      435.67       3719.60   Active Employee
9739   NKRUMAH, HILDA                           DIRECT SUPPORT PROF I    4141                      7697.a6                                                        274.60       7972-45   Active Employee
162!   NOBRIGA, ALYSSA ROSE                     LICENSED PSYCH TECH 330                             702.OO                                                                      702.OO   Active Employee
1115   NOLEN, LONELT EUGEN       E              MH REHAB WORKER 5OO                                r376.25                                                         45.62       r42r.a7   Active Employee
AOMO   NORFOLK, PAIGE LYN ETIE                  DIRECT SUPPORT PROF    21020                       1829-25                                                         47 -72      7476-97   Active Employee
AONV   NULI- DEBM                               LVN 320                                            2178.08                                                                     217a.Oa   Active Employee
AOKV   NUNEZ, FATIMA ROCIO                      DSP   19011                                        L676.25                                                         54.47       1730.66   Active Employee
AOtZ   NUNO, MARGARITA SAGALA                   DSP   19030                                        2595.59                                                                     2695.59   Active Employee
AOA5   NWACHUKWU, CHINASA JUSTINA               DIRECT SUPPORT PROF II   5820                      1024.00                                                                     7024.OO   Active Employee
1727   NWAOLAI, NATHANIEL                       MH REHAB WORKER 330                                 476.25                                                         74.44        490.65   Active Employee
1590   NWEKE, N KIRUKA                          MH REHAB WORKER 5OO                                 708.7s                                                         11.04        779.79   Active Employee
A0tc   NYAMBATI, LOUISE MORAA                   DIRECT SUPPORT PROF I    4171                      1838.00                                                         34.98       ra72.9A   Active Employee
AODS   OBASEKI, N OSA UYI                       DIRECT SUPPORT PROF 2OO2O                          t747.28                                                         44.22       1191.50   Adive Employee
AOAS   OBRIEN, CHASTITY                         LPT 16200                                          2695.00                                                                     2695.00   Active Employee
AOGO   OCAMPO, MIRELTA ELIZABETH                DSP   19011                                        1210.50                                                                     1210.50   Active Employee
5237   OCHOA, MARY     F                        MH REHAB WORKER 6250                                9ro.24                                                         40-74        951.02   Active Employee
AOGY   OCONNOR, MARCELA A                       DIRECT SUPPORT PROF    21020                       7424.75                                                         46.7r       7475.46   Adive Employee
1944   OGUNLEYE, OLADAPO OLALEKAN               DIRECT SUPPORT PROF II 51OO                         813.75                                                         73.44        827.79   Active Employee
1188   OKODOGBE, JOY                            LVN 320                                            3246.7!                                                        106.78       3352.89   Active Employee
AOIG   OKOLO, MARRISSA CHIOMA                   LVN TEAM LEAD 4130                                                                           1404-50                           1404.50              Tem
AONS   OLAL, MILLICENTV                         DIREST SUPPORT PROF 2OO10                           870.00                                                                      870.00    Active Employee
AOJO   OLATUNJI, TAIWO                          DIRECT SUPPORT PROF II   5830                       536.00                                                         22.74                  Active Employee
9736   OLIVAR-KIM, MAUREEN VICTORI              BEHAVIOR SPECIALIST 1OO                            2694.08             45.00                                      238.90       2977.94    Adive Employee
AOM8   OLIVEIRA, DINO                           GROUND MAINTENANCE WORKER 809                       720.00                                                         21.50        741.60    Active Employee
LA67   OLIVER, LAVATHA SHAN NETTE               ADMIN ISTMTIVE ASSISTAN T 5980                     1855.78                                                         55.43       7932.27    Active Employee
AOJH   OLIVIERI,IAMES ERIC                      MH REHAB WORKER 16100                              1345.59                                                                     1345.69    Active Employee
AOSM   OLSEN, MAX                               MH REHAB WORKER 16100                                35.21                                                                       35.21    Active Employee
AODO   OLUBAJO, CALEB OLUFEMI                   DIRECT SUPPORT PROF II   5830                      1680.00                                                                     1680.00    Active Employee
AOHV   OLVERA, ADRIAN                           DRIVER 16200                                       1556.25                                                         50.06       1606.31    Active Employee
AO5J   OLVEM, CHRISTINA                         MH REHAB WORKER 3550                               1145.63                                                                     1145.63    Adive Employee
AOFE   ONOCHIE, OSONYE JULIA                    DIRECT SUPPORT PROF I    5730                      1215.00                                                         48.66       1263.56    Active Employee
AOMU   ONUMAJURU, AUGUSTIN           E          DIRECT SUPPORT PROF II   5820                       352.00                                                                      352.00    Active Employee
8945   ORIt SOMARLY                             PROGRAM ADMIN ISTRATOR 2OO10                       2354.08             55.00                                                   2409-08    Active Employee
AOM6   OROSCO, ALEXAN DRA.JEAN                  DSP   19011                                        2034.00                                                         85.95       2119.95    Active Employee
AON4   OROZCO, JOSEPH ANTHONY                   DIRECT SUPPORT PROF I    5760                      1200.00                                                                     1200.00    Astive Employee
1691   ORTEGA, MICHELLE                         AOD COUNSELOR 3984                                 1422.46                                                         44.44       1506-94    Active Employee
AOFT   ORTIZ, MARIA DEL SOCORRO                 DIRECT SUPPORT PROF II 59OO                        1672.06                                                                     1672.06    Active Employee
AOKO   ORTIZ, N ORMA                            DSP   19030                                        2662.6s                                                                     2662.65    Active Employee
AOGD   ORTIE STEPHAN IE MICHELLE                DSP   19011                                         198.00                                                         48.36        246-36    Active Employee
0297   OSORIO, EUGEN IA                         DIRECT SUPPORT PROF II   5970                      1157.15                                                                     1157.15    Adive Employee
0349   OSTERMAN, LINDSEY                        CLINICAL ADMINISTMTOR      13OO                    3256-35             55-O0                                                   3321.35    Active Employee
A020   OUTLEY, JESSICA                          DIRECT SUPPORT PROF 51OO                            920.85                                                             36.54    957-40    Active Employee
A0ls   OVANDO, VERON ICA A                      DIRECTSUPPORT PROF II 59OO                         1389.19                                                         68.20       1457.39    Active Employee
1993   OWENs, JESSICA LYN N                     MHRW SHIFT LEAD 6350                               1960-68                                                         39.48       2000.16    Astive Employee
AO4E   OWOLADE, ADEWOLE                         DIRECT SUPPORT PROF II   5830                      n44.77                                                          34.56       1179.33    Active Employee
AO4J   OYELEKE, OYETUN     II                   DIRECT SUPPORT PROF II   5830                      7276.OO                                                         42.25       1318-25    Active Employee
1512   PAEZ, ANGEL RAUL                                            5950
                                                DIRECT SUPPORT PROF I                              7767-45                                                             45.57   1813.02    Active Employee
0709   PAGE, MARLEE                             MH REHAB WORKER 6700                               !246-91                                                         40.03       7246.94    Active Employee
AOMK   PALACIOS, CHRISTINA DENISE               MHRW 5250                                          1176.50                                                                     1176.50    Active Employee
AOJZ   PALOMINOS, CRISTINA                      MH REHAB WORKER 340                                1280.00                                                                     1280.00    Active Employee
A09Z   PANIAGUA, EDITH                          DIRECT SUPPORT PROF I    5990                      1278.75                                                             37.t4   1315.93    Aqtive Employee
1531   PANTOJA, REBECCA                         DIRECT SUPPORT PROF II 58OO                          437.5                                                              9.74    447.24   Pending Term   chk
1386   PAREDES, ERI K VELAZQU EZ                MHRW SHIFT LEAD 16100                              126a.53                                    799.75                    5.99   r474-37    Active Employee
AOKC   PARINAS, EVANGELINE IBUNA                LVN   /   LPr 19030                                1281.00                                                                     1281-00    Active Employee
AOH3   PARKER, MELAN IE    ANN                  DIRECT SUPPORT PROF    21020                       1251.00                                                                     1251.00    Active Employee
AOOL   PARKER,   MCHELLE LADON NE               PEER SUPPORT SPECIALIST 29OO                        285.00                                                                      285.00    Active Employee




                                         Case: 19-41025               Doc# 37     Filed: 05/07/19 Entered: 05/07/19 16:27:41                             Page 23 of
                                                                                                29
                                                                                                                           Expense         Uncashed Checks-    EMPTOYEE 4O1K
                                                                                                   Gross Earnings   Reimbursements Previous Payrolls Within   Contributions    PPE
EECode Employee Name                              Position                                           ?PE4l30/19         PPE4l3Olrg                 180 Davs            4ltslt9          Total             Status
AOL8   PARRISH, JOY                               DIRECT SUPPORT PROF I          15200                        575                                    116.25                            797.25   Pending Term Chk
AOSV   PARSCALE, KAYLA KAY                        ADMIN ISTRATIVE ASSISTAN T 13OO                        7249.O2                                                          75-50       1364.52    Active Employee
1885   PATEL, SURELI                              cLlNtctAN 1 1500                                       2004.43              55.00                                                   2059.43    Active Employee
AOIT   PAUSELIUS, HOLLAN D WREN N                 DSP   19011                                                                                                             29.81         29.81              Term
AOH8   PAXSTON, ROSAJO                            DIRECT SUPPORT PROF           21020                    7444.50                                                                      7447-16    Active Employee
AOHO   PAZ,   ANTHONY EDWARD                      MHRW 6700                                                 14.95             74.95                   97-88                            127-7a    Active Employee
AOJP   PEDROZA, ALSAN DRA                         Registered Behavior Technician Lead 19030              449L.59                                                         103.70       4595.29    Active Employee
9835   PEEBLES, CARLY                             CLINICAL ADMIN ISTMTOR 360                             2224.70              55.00                  2L69.7              108.33       4556.53    Active Employee
       PENA, JOAN N                               ADMIN ISTRATIVE ASSISTAN T 5820                        1455.91              85-32                                       39.77       1581.00    Active Employee
0317   PENDLEBERRY, BRIAN                         LICENSED PSYCH TECH 6600                               1808.00                                    2254.72                           4062.72    Active Employee
7r75   PEREZ,   ANA LAUM                          FACILITY MANAGER 59OO                                  1563.19                                                          42-O0       1705.19    Active Employee
A030   PEREZ, ESPERAN ZA                          DIRECT SUPPORT PROF II          5820                   1450.51                                                          37.92       1488.43    Active Employee
AO3A   PEREz,   MARIA SELEN A                     DSP   Shift Lead 19020                                 3284.85                                                                      3288.85    Active Employee
A04M   PEREZ,   MON IQUE                          DIRECT 5UPPORT PROF II 59OO                            !242.39                                                          36.52       r27A.9r    Adive Employee
0486   PERKINS, KATHLEEN L                        REGIONAL DIRECTOR 4OO                                  2732.46              90-oo                                      183-85       3005.72    Adive Employee
\794   PERI- PHILLIP                              MH REHAB WORKER 3OO                                      474.34                                       799               23-97       1237-35    Active Employee
AOM3   PETERS, DARRELL L                          PEER SUPPORT SPECIAUST 29OO                            1556.25                                                          39.50       1595-85    Active Employee
7032   PHELPS, PEGGY                              REGIONAL DIRECIOR 6350                                 3132.O2              55.00                                      145-83       3332.85    Active Employee
AOj8   PICKETT,   KARIA EVETTE                    JOB DEVELOPER 3OO2                                     1259.00              35.00                                                   7294.OO    Active Employee
AO6R   PINA, MARIBEL                              GROUND MAINTENANCE WORKER 809                            7ZO-OO                                                                      747.49    Active Employee
AO2P   PINEDA, JAN INE                            ADMIN ISTMTIVE ASSISTAN T 5950                         1320.59                                                          40.6r       1361.20    Active Employee
AOC9   PINEDA MARTHA                              DIRECT SUPPORT PROF II          5990                   1335.00                                    1561-48               46-46       2943.74    Active Employe
A079   PINEDA VAN ESSA                            DIRECT SUPPORT PROF II          5830                     780.00                                                                      780.00    Astive Employee
6639   PINTO, OLGA                                PROGRAM ADMIN ISTMTOR 3OO                              2397.4O              55-00                                      117.00       2569-80    Active Employee
8694   PINTOR, PABLO                              DIRECT SUPPORT PROF II 58OO                             809.32                                                                       809.32   PendingTerm Chk
!L27   PITZER, SALLY                              NURSE PRACTITION ER 57OO                               4896.05              33.99                                                   4930.05    Active Employee
134i   PONCE, MELISSA MARY                        REGIONAL DIRECTOR         1OO                          3696.72             s67.72                                      156.25       4420.69    Active Employee
8323   PONGMCE, KATHIEA                           AOD COUNSELOR 3983                                     7715,20             425.60                 7427-72              105.00       3674.92    Active Employee
7722   POON, HENRY                                CLINICIAN LEAD 3881                                    3037.05             151-80                                                   4677-70    Active Employee
r52A   POSEY, ERIC   JAMAR                        GROUN D MAINTENANCE WORKER 805                           696.88                                                         20.91        7!7.79    Active Employee
8686   POTTS.WILSON, CHRISTIN       E             LICENSED PSYCH TECH 320                                  944.99                                                                      944.99    Active Employee
AOLY   POWERS, VAN ESSA MAE                       MHRW SHIFT LEAD 54OO                                   \294-OO                                                                      7294.O0    Active Employee
0451   PMSAD, SONAM                               PROGRAM ADMIN ISTMTOR 350                              21.27.OO             45.00                                                   2772.OO    Active Employee
1190   PMTER, JOHN                                MH REHAB WORKER 29OO                                   1350.95                                                          35.02       1395.98    Active Employee
AOAO   PRATT, SHAKIYLA                            DIRECT SUPPORT PROF II          5980                     937.50                                                             18.00    955.50    Active Employee
1564   PRIETO-ESTRADA, FRAN CINE                  MH REHAB WORKER 29OO                                   1868.93                                     2160.6                   27.67   4A5r.I4    Active Employee
AOF8   PUGH, SHANTIA                              DsP SHIFT LEAD 2OO1O                                   1849.50                                                              59-27   7904.77    Active Employee
AOOA   PULIDO, KAYLA                              LVN 21020                                              1980-90                                                         150.15       2131.05    Astive Employee
       QUFTADA,JEAN     ETIE                      DSP   19011                                            7614.25                                                                      1674.25    Active Employee
AOHE   RABOUIN, ASHA                              DSP LEAD      19030                                    1855.63                                                          54.93       1920.55    Active Employee
AODC   RAIM!, ASHIMIYU VICTOR                                         5990
                                                  DIRECT SUPPORT PROF II                                                                             s2a-75                            524.75               Term
1892   RAMIREZ, CELEDON IO ALEXAN DER             MH REHAB WORKER 16200                                  1239.75                                                              25.67   7265.42    Active Emplovee
1118   RAMIRFZ, GUADALUPE LIZETH                  PROGMM ADMIN ISTMTOR 5730                              2737-24              55.00                                           62.40   2254.64    Active Employee
9644   RAMIREZ, JOHN                              PRODUCTION TRAINEE            3OOO                       27r.Aa                                                                      277-aA    Active Employee
AO8G   MMOS, MILICA MON IQUE                      MH REHAB WORKER 3650                                   1150-50                                                              33.37   7!43.47    Active Employee
7672   MMOI       OCTAVTO                         DIRECT SUPPORT PROF I          5950                      542-OO                                                             15.23    597.23    Aqtive Employee
1455   RAMO'      ROMAN SA GABRIELA               DIRECT SUPPORT PROF           5770                                                                  55.25                             56.25               Term
AOAP   MNDLE, AN DRE                              DIRECT SUPPORT PROF II          5820                                                               415-50                            415.50               Term
0188   RANDOLPH, ROBERT                           MH REHAB WORKER 2630                                   1477-aI                                                         313.20       1731.01    Active Employee
AOGA   RANGEI- ALEXAN DRIA                        DSP SHIFT LEAD        19011                            174438                                                           57-a4       1442.22    Active Employee
1819   RANGEI- LETICIA C                          DIRECT SUPPORT PROF I 59OO                                                                                             112-38        112.38               Term
AOGG   MYA, JACIEL                                MH REHAB WORKER 16100                                   7524.37                                                         38-61       1562.92    Active Employee
AOOH   MYGOZA,JESSICA       MARIE                 Outreach Personal Seruice Coordinator 3881               494.40                                                                      494.44    Active Employee
1962   RAZO.HEWITT, JAN AE       IMANI            DIRECT SUPPORT PROF I          4150                      924-7L                                                             36.62    961.33    Active Employee
A039   REA, JUAN ITA                              DSP   19011                                             7375.45             32.20                                                   1407.65    Active Employe
AONL   RECAEN, DENZELIOSEPH         DEL ROSARIO   MH REHAB WORKER 5OO                                      288.00                                       256                            544.00    Active Employee




                                           Case: 19-41025                  Doc# 37        Filed: 05/07/19 Entered: 05/07/19 16:27:41                            Page 24 of
                                                                                                        29
                                                                                                                                       Expense Uncashed Check-            EMPTOYEE 4O1K
                                                                                                              Gross Earnings    Reimbursements Previous PayrollsWithin   Contributions    PPE
EECode EmployeeName                                 Position                                                    PPE4l30ll;9         PPE4IIO{L9                180 Days             4lLstt9         Total             Status
AOlY   REED, MARLEAN       A                        INTERIM VP OF OPEMTION S 101                                    3887.95              110.00                                     112.50       4170.45    Active Employee
o524   REYES   PINA, ELIZABETH                      PROGRAM ADMIN ISTRATOR           57M                            2274.77              792.12                                                  2467.43    Active Employee
AO47   REYES, GUADALUPE                             GROUND MAINTENANCE WORKER 809                                    976-00                                                                       975.00    Active Employee
1953   REYES, ROCELLIE RAMOS                        MH REHAB WORKER 3650                                                                                        456_00               74,40        470.40              Term
oo59   REYES, ROSA                                  DIRECT SUPPORT PROF N      5770                                  905-98                                                                       905.98    Active Employee
AOL2   REYNAGA SAN DOVAI- TOREN A                   DSP19030                                                        2749.56                                                                      2749.56    Active Employee
o470   RILEY, MARISSA                               MH REHAB WORKER 161O0                                             243.63                                     a9-76                            338.39    Active Employee
AOKG   RIPPEE, DELAN EY                             DEVELOPMEN T ASSISTANT 115                                       4I2.20                                                          12.o4        424.24    Active Employee
0677   RIVAS, ISMAEL                                DIRECT SUPPORT PROF I     5770                                  1384.98                                                          37.67       7422-65    Active Employee
AOKY   ROBINSON, IRMA MAELEESHA                     MH REHAB WORKER 54OO                                             895-38                                                                       895.38    Active Employee
1319   ROBINSON, QUIANA SHANTEE                     DIRECT SUPPORT PROF II     5950                                 744237                                     1361.86               40.85       2805.03    Actlve Employee
8653   ROBINSON, SALINAL                            MH REHAB WORKER 4OO                                             1431-80                                                          73.74       1505.58    Active €mployee
AO31   ROBLEDO, RICHARD                             DSP SHIFT LEAD   19011                                          3045.56               90-64                                                  3136.30    Active Employee
AOFY   ROBLES, MARLEN       E                       DIRECTSUPPORT PROF II 5950                                       950.00                                                          30.14        990.14    Active Employ€
8056   ROCHELLE, STEPHAN                            MH    REHAB WORKER 29OO                                         2516.20                                                                      2576.20    Active Employee
AOtS   ROCQUE, BRIAN                                PRODUCTION TRAIN       EE 3OOO                                     62.50                                                                       62.50    Active Employee
A008   RODUNO, GARY                                 GROUND MAINTENANCE WORKER 806                                    808.25                                                                       808.25    Active Employee
AOBA   RODRIGUES, ARMAN DO STEVEN                   JOB DEVELOPER    3OOO                                           1619.90              242.90                                      79.90       1942.70    Active Employee
AOFO   RODRIGUEZ TIN COPA, VANESSA                  MH REHAB WORKER 6500                                            1321.16                                                          40.o2       1361.18    Active Employee
5090   RODRIGUEZ, CATHY L                           REGIONAL DIRECTOR 370                                           3033.31               90-00                                      a7.4\       3270-72    Active Employee
A009   RODRIGUEz, DORA                              DIRECT SUPPORT PROFESSION           AL I 19020                  7144.22                                                                      7144.22    Active Employee
A05C   RODRIGUEZ, GUADALUPE                         LEAD GROUN DS    MAINTENANCE 809                                1539.00                                                          47.r2       1586.12    Active Employee
AODT   RODRIGUFZ, REYN A DE LOS ANGELES             MH REHAB WORKER 6350                                            1391.15                                                                      1391.15    Active Employee
AODV   RODRICUEZ, VAN ESSA MARIEEL                  DIRECT SUPPORT PROF LEAD 2OO2O                                  2960.42                                                          65.4{)      3026.22    Active Employee
AOAC   RODRIGUEZ-FRAN K, RICARDOL                   CHILD CARE SPECIALIST 360                                         272.OO                                   732r.75                    4.08   1597.83    Active Employee
0881   ROJAS, ASHLEY                                MH REHAB WORKER 2620                                            173r.70                                                              43.75   !775.45    Active Employee
7751   ROJAS, DEBRA                                 DIRECT SUPPORT PROF I     5710                                  1193-33                                    1186-83               35.59       2415.75    Adive Employee
9508   ROJAS, IREN E MICHELLE                       MH    REHAB WORKER  2620                                        1255.23                                                                      1255.23    Astive Employee
8435   ROLLERI. CHRISTIN        E                   CHILD CARE SPECIALIST 350                                       1909.01                                                                      1909.01    Active Employee
AOMM   ROMAN, VANESsA NICOLE                        DIRECT SUPPORT PROFESSION AL I          19020                   7447.49                                                                      744r.49    Adive Employee
9472   ROMIN    E,   STEPHAN IE                     MH REHAB WORKER 57OO                                            1300.92                                     7094.2                           2399.72    Active Employee
1967   ROOD, MELISSA                                PROGRAM ADMIN ISTMTOR 12100                                     2516.77              434.28                                          62.4    3013.45    Adive Employee
1009   ROOTS, EBON EE DELIE KEISHAN                 MH REHAB WORKER 6250                                            1395.08                                                              72.37   1468.39    Active Employee
7AO2   ROPER, PEN NY 5                              CLINICAL ADMIN ISTMTOR 34O                                      2226.66               50_o0                                                  2276.66    Active Employee
AOMl   ROSALES, RAMIRO                              GROUND MAINTENANCE WORKER 809                                                                               120.00                            120.00              Term
AOlW   ROSE, COURTN EY                              MH REHAB WORKER 6400                                              104.00                                    1a6-a8                    4.73    299.67    Active Employee
AONT   ROSE, SAVAN NAH                              MH REHAB WORKER 330                                             724434                                                                       1284.38    Aqtive Employee
9172   RUANO DOWDELL ANA ROSA                       MH REHAB WORKER 4OO                                               581.68                                                             55.45    744.73    Active Employee
7647   RUSSELI- AMAN DA JAYN           E            VP OF PROGRAM SERVICES 101                                      4914.88              497.60                                     439.88       5852.35    Active Employee
9013   RYAN, CATHERINE FAYE                         PRGM CMP      & TRNG   SPEC   119                               2322-42               55.00                                                  2377.42    Active Employee
AOKL   SACCULLO, RICHARDJOHN                        DSP   19030                                                     2234-70                                                              4a-4D   2243.70    Active Employee
AO88   SALCIDO, JOHNNY                              GROUND MAINTENANCE WORKER 8O9                                   1080.00                                                                      1080.00    Active Employee
7444   SALDIVAR, ALICIA,                            JANJTOR 6700                                                    1737.82                                    7737.A2                   34.rL   2309.75    Active Employee
0048   SALINDA. MARITES                             LVN 55OO                                                        1085.91                                                         158.08       1"244.99   Adive Employee
9303   SALLEE, AN DREA                              INTERIM VP OF OPERATION S 101                                   43r''7-77            125.00                                                  4466.77    Active Employee
8193   SALVETTI, APRIL R                            CASE   MANAGER 13OO                                             2374-32               35-O0                                          79.O8   2424.40    Active Employee
9148   SAMUEL, NNANNA                               DIRECT SUPPORT PROF I     4130                                  2753.67                                                          44.O9       2ao7.70    Active Employee
1158   SANCHEA ARACELI JIMEN A                      MH REHAB WORKER 16200                                             115.00                                       348                            464.OO    Active Employee
8296   SANCHEZ, CINIA M                             DIRECT SUPPORT PROF II     5970                                 lblb_55                                                                      1516.55    Aqtive Employee
AOFN   SANCHEZ, REYLEN         E    CARMEN          MH REHAB WORKER 6600                                            1299-4r                                                          40.85       7340.26    Active Employee
1984   SANCHEZ, ROSAANTONIA                         DSP SHIFT LEAD 5720                                             1330.36                                                          40.16       7370.52    Active Employee
AOGF   SANDERLIN, EMERALD TEE                       CHILD CARE SPECIALIST 350                                       1159.00                                                                      1159.00    Astive Employee
2336   SANDERS, BARBAM                              cLlNtctAN 2900                                                  2675-6a               55.00                                      180.18      2910.86    Adive Employee
6843   SANDERS, REBECCA N                           PROGRAM ADMIN ISTMTOR 3650                                      232!.20              238.96                                      115-94      2677.10    Active Employee
1911   SANDHU, DAVID                                REGIONAL DIRECTOR 19011                                         3460.05               90.00                                     29r.64       3841.69    Active Employee
AO3L   SANTANA, AMAN DA                             MHRW 340                                                         599-52                                                                       599.52    Active Employee




                                             Case: 19-41025                Doc# 37                   Filed: 05/07/19 Entered: 05/07/19 16:27:41                            Page 25 of
                                                                                                                   29
                                                                                                                                  Expense          Uncashed Checks-      EMPTOYEE 4O1K
                                                                                                         Gross Earnings    Reimbursements    Previous Payrolls Within   Contributions   PPE
EECode Employee                                      Position                                              PPE4l30lL9          PPE4lSO/L9                   180 Davs                             Total              Status
AO02   SANTOS, CATHLEEN                              SENIOR PAYROLL SPECIALIST 111                             2545.OL                                                             126.98      2677.99    Active Employee
AOTJ   sANTO5, RICHARD                               GROUND MAINTENANCE WORKER 809                             1207.55                                        1036.2                31.09      2274.44    Active Employee
AOlF   SAUCEDO, BRAN DON                             DIRECTSUPPORT PROF I 15200                                 530-23                                                                  3.65    533_89   Pending Term   chk
AO4Y   SAUCEDO, KEILA                                DIRECT SUPPORT PROF I          15100                                                                                               15.8     15.80               Term
1490   SAUERS, ELIZABETH SHARON                      LVN 320                                                   7470.26                                                             202.29      1672.55    Active Employee
0501   SAYLE& KIMBERLY                               JOB DEVELOPER 3OO2                                                                                        22.40                             22.40               Term
6162   SCAIFE-ROBERTSON, TAVERN           R          CASE      MANAGER 3955                                    1985.39              107-36                                                                Active Employee
AOTN   SCHAUERMAN,      MAURA                        MH REHAB WORKER 330                                                                                      128.39                            128.39               Term
AO9P   SCHROEDER, ROXY                               PRE-DoCTORAL INTERN; TEMP 500                              750.00                                                                          750.00    Active Employee
AONl   SCOTT, SHYN IECE ELISE                        DIRECT SU PPORT PROF I         4171                       14&1.00                                          7295                           2780.00    Aqtive Employee
AOCM   SEE, JEFFREY                                  FACILITY MANAGER 5830                                     1760.00                                                              52.80      1812.80    Active Em ployee
1530   SEITZ, PATRICIA AN NE                         ADMIN ISTMTIVE ASSISTAN T 101                             1502.s9                                                                         1502.59    Active Employee
9297   SELMAN, SCOTT                                                   4141
                                                     DIRECT SUPPORT PROF                                       1347.20
                                                                                I                                                                                                              r3a7.20    Active Employee
AO5F   SEN!SERO, DAVID                               GROUND MAINTENANCE WORKER 809                             1008.7s                                                                         1008.75    Active Employee
1706   SENN, CHRISTOPHER ALLEN                       GROUND MAINTENANCE WORKER 806                              488.50                                                              20.96       509-45    Active Employee
AOKF   SERNA, JAZMIN                                 DSP LEAD     19030                                        3274.I3                                                              95.53      3373.66    Active Employee
AOHH   SERNA, MELISSAIACQUELIN        E              DSP LEAD 19030                                            2234-38                                                              63.94      2295.32    Aqtive Employee
7392   SERROS, FRAN K     MANUEL                     MH REHAB WORKER 6600                                       479.68                                                              77.54       497.22    Actjve Employee
AOHW   SEVERN, DON LYLE                              AOD COUNSELOR 3984                                        1760.00                                          1760                52-80      3572.4O    Active Employee
A04C   SEVILLA,   IONATHAN                           DIRECT SUPPORT PROF II         5830                       7122-93                                                                         1192-05    Active Employee
AOlN   SHACKELFORD, PATRICIA                         DSP SHIFT LEAD 2OO1O                                       2325-4              110.50                                          59.83      2495-83   Pending Term Chk
AOGS   SHAH, ASEF ALI                                MHRW 6350                                                    78-00                                          104                    3.12    185.12    Active Employee
1509   SHAROU, JULIE AN N                            MH REHAB WORKER 6600                                                                                     126.21                            726.2!               Term
AOTP   SHARPLES, JEN NIFER                           CLINICIAN LICENSED 5OO                                    2074.66                                                                         2074.65    Active Employee
o275   SHEA, BERNADINE                               SR   ADMIN ISTRATIVE A5SI5T 101                           7747.73               73.48                                                     7427.27    Active Employee
4706   SHELTON, JONNESHA                             DIRECT SUPPORT PROF I          4120                       1608.34                                                                         1608.34    Aqtive Employee
4443   SHERLOCK,   JANA L                            DIRECT SUPPORT PROF 2OO1O                                                                                                                   39.99               Term
A086   SHIPLEY, KAITLIN                              MH REHAB WORKER 16100                                        42.63                                                                          42.63    Active Employee
7536   SHY, MARQUETTA                                DIRECT SU PPORT PROF II        5950                       722134                                                                          72273A     Active Employee
9379   SILVA, DIANA                                  DIRECT SUPPORT PROF I          4141                       7494.45                                                                         t494.45    Active Employee
AOON   SILVA, ILEYA                                  PROGRAM ADMIN ISTMTOR 2OO2O                               2766-40               55.00                                         746.24      2967.64    Aqtive Employee
AOCY   SILVA, TIFFANY                                100 Sr. Executiie As   sistant                            2725.OO             125.00                                                      2850.00    Aqtive Employee
9252   SIMAKOVA LrLrA                                Program Administrator 6700                                3218.16             354.0O                                                      3572.76    Active Employee
AOOF   SIMMONS, ALICIA                               DIRECT SUPPORT PROF        21020                          2037.7s                                                             109-20      2140.95    Active Employee
7372   SIMPsON, CHELSEA MICHELLE                     MH REHAB WORKER 370                                        386.75                                         458.5                73.76       859.01    Active Employee
8295   SIMPSON, TORON                                DIRECT SUPPORT PROF II 51OO                                227.I2                                                              24.44       255.60    Active Employee
1880   SINGH, DILPREET                               MH REHAB WORKER        3OO                                7776.27                                                              50.40      1826-57    Active Employee
2316   5INZ, KATHLEEN                                JOB DEVELOPER 4110                                        1859.23             r23.20                                                      1942.43    Active Employee
8703   SISNEROS, NOE                                 MAINTENANCETECH 120                                       1986.91                                                              47.27      2074-78    Active Employee
1091   SI5ON, CAROLIN     E                          VP OF BUSI DEVELOPMENT 115                                 553.37                                                              32.31       685.58    Active Employee
9337   SKOG, VICTORIA                                PROGRAM ADMIN ISTMTOR 5720                                2745-72              55.00                                                      2200.72    Ac'tive Employee
0961   SLAUGHTER, SHAUN ECE L                        LVN LEAD 57OO                                             2759-76                                                             118_O1      2477.77    Active Employee
981    SLOVER, CATHERIN        E                     DIRECT SUPPORT PROF I          15200                      1436,25                                                                         7436.25   Pending Term chk
1093   SMITH, COURTN      EY   CHARDON NAY           MH REHAB WORKER 320                                       1152.54                                                              42.30      7194.U     Aqtive Employee
AOBF   SMITH, SHAN ICE NICOLE                        DIRECT SUPPORT PROF II 51OO                               !370-25
                                                                                            .                                                                                       49.25      1419.50    Active Employee
202L   SMITH, SIRMON     E                           CASE      MANAGER    320                                                                                                       46-84      1209.65    Active Employee
1523   SMITH, STEPHEN FREDRICK                       PROGRAM ADMIN ISTMTOR 5950                                24aS.7S             774.65                                          114_58      2775.O7    Active Employee
9483   SNEDEKER,JAN EANE                             DIRECT SUPPORT PROF I 58OO                                1014.16                                                                         1014.16   Pending Term chk
1083   SOLIAISIA, NORA                               MH REHAB WORKER 5250                                       447.2!                                                              62.32       909-53    Active Employee
AO8R   SOLLI, SUSAN B                                DIRECT SUPPORT PROF 2OO1O                                  997.89                                                                          997-49    Active Employee
AONU   SOLORZA, CYNTHIA                              ADOLESCENT DEVELOPMENT SPECIALIST 350                     .184:|.O0                                                                       1848.00    Active Employee
AOMY   sosA   LET|ctA AN GELICA                      MHRW 5250                                                 72U.25                                                                          1264.25    Active Employee
AOBP   SOTO, ELISSA                                  LVN   /   LPT FACILITY MANAGER5960                        1856.14                                                              50.49      1916.63    Active.Employee
AOIW   SOTO, FERNANDO                                DIRECTSUPPORT PROF I 5990                                  516-88                                                                          516.88    Active Employee
r733   SPEARS, SHERRI AN N                           ADMINISTRATIVE ASSISTAN T 3881                            7734-67             104.19                                           48.93      7447.79    Astive Employee
AONS   sPEER, AARON NEPHI                            DIRECTSUPPORT PROF 2OO2O                                  2108.O0                                          7914                           4022.OO    Active Employee




                                              Case: 19-41025                Doc# 37             Filed: 05/07/19 Entered: 05/07/19 16:27:41                                Page 26 of
                                                                                                              29
                                                                                                     Expense      Uncashed   Checks-       EMPLOYEE       ru)lK
                                                                         Gross     €arnings Reimbu6ements   Previous Payrolls Within      Contributions    PPE
EECode Employee Name                 Position                                PPE   4/30/19     PPE   4/30/19                18O Days               4/15/19         Total               Status
AO24 STEPHENSON, IADE                DIRECT SUPPORT PROF I 4150                     776.94                                                           35.81        a12.75      Active Employee
1488 STEVENS, JACQUIE                DlREgt SUPPORT PROF I 15100                   7456.82                                                           6f.2r        1518.03   Pending Term Chk
745I STEVENS, KEN NETH WILLIAM       PEER SUPPORT SPECIALIST 2530                  1400.00            35.00                                          39.50        7474.60     Active Employee
9398 SUPINGER, BRYAN                 GROUND MAINTENANCEWORKER8O6                    793.38                                                                         793.38     Active Employee
A0lB SUTRO-BLAI&DEVON M              DIRECTSUPPORTPROFI41T1                                                                                           49.67         49.67               Term
7721 SWAIM,DAVIDMICHAEL              PEERSUPPORTSPECIALIST3881                     2082.13            247-96                                          90.60       2420.69     ActiveEmployee
1954 SYKES, JAN EEL AN N             MHRW SHIFT LEAD 6250                          1438.68                                                            45.85       1485.54     Active Employee
0879 TANDOG, ANGEIICA                LVN 6700                                      2160.00                                                            62.26       2222-25     Active Employee
9754 TANDOG, NELSON                  MH REHAB WORKER 6700                          r3!7.4I                                                           792.7a       $10.19      Active Employee
AoDP TAN Ko-lDRls, SAMH IYEN -TINA   LVN/FM 5820                                   2055.25                                                            54-29       2tf9.54     Active Employee
A0K5 TAYLOR, DIANA                   PRODUCTION TMINEE 3000                         100.00                                        134                              234.00     Active Employee
0933 TAYLOR, KRISTIN A LYNN          FACILITIES COORDINATOR 120                    1989.35                                                            46.53       2035.89     Active Employee
IO74 TAYLOR, MEKA KEN YATTA          MH REHAB WORKER 300                           7292.73                                                            42.55       1335.28     Aqtive Employee
A03J TEDONNANG,IEAN MARIE            DIRECISUPPORT PROF I 4130                     1044.83                                                                        1044.83     Active Employee
0539 TERRAZAS, SEREN E               PROGRAM ADMIN ISTRATOR 521                    27&.73             55.00                                                       2795.73     Active Employee
AO8B TETELMAN, AZA                   CLINICIAN 1 1300                              1588.52                                                            51-67       1640.19     Active Employee
0602 THAIACKE& DOUGTAS               PROGRAM ADMIN ISTMTOR 627                     2I7A.l3            92-40                                          737.59       24trr9.22   Active Employee
AODR THAO, MAI XIONG                 DIRECTSUPPORT PROF 20020                      1532.00                                                            57.4A       1589.48     Active Employee
A02M THAO, MARY                      MH REHAB WORKER 330                           !675.27                                                    -       46.40       f727.67     Active Employee
0897 THAYE& MICHELLE                 ADMINISTMTIVEASSISTANTST60                    \271.35                                                            70.60       7287.95     Astive Employee
A0K9 THOMAS, ANTHONY LADALE          DIRECTSUPPORT PROF ll 5950                     210.00                                                                         210.00     Actjve Employee
1583 THOMAS, CHANESE LYNN            DIRECTSUPPORT PROF LEAD 20020                 2905.55                                                           155-11       306f.77     Active Employee
AOKR THOMAS,TACAYLA R                DIRECTSUPPORT PROF I 5710                     1109-85            63.36                     742-63                            1915.85     Active Employee
AONA THOMPSON, KATE                  LVN 330                                       3285.75                                                                        32a5.75     Active Employee
5204 THOMPSON, RONAYNE               MH REHABWORKER62SO                             498.8a                                                                         498.88     Active Employee
7924 THOMPSON,TEVIN STACEY           MH REHABWORKER3T0                              706.88                                                             A-72        715.00     Active Employee
A0C8 THROWE& RACHELLE DEN ISE        DIRECTSUPPORT PROF ll 5990                     356.25                                      43a-75                13.16        808.16     Active Employee
7442 TIGNOR,JENNIFER                 DIRECI'SUPPORTPROFI151OO                      1542-64                                                            38.56       1581.20   PendingTermchk
9775 TILGHMAN, DARYL                 PRE-DOCTOML INTERN;TEMP 370                    750.00                                                                         750-00     Active Employee
AOBS TlLLlS, ESSENCE BREEN EE        DIRECT SUPPORT PROF I 5720                     448.00                                      529.27                             977.27     Active Employee
1579 TINDELI- DESIREE DIAN A         MH REHAB WORKER 320                           1181-29                                                            34.67       7275.96     Actjve Employee
A00U TOLANG, DAWN                    MHRW6350                                       935.22                                                            34.08        969.30     Active Employee
A0Lq TONGSON,JULIENNE ELIZABETH      PROGMM ASSISTANTSO0                           7763.79             5-24                                           52.62       1821.65     Active Employee
0737 TORNE& MARTNA                   QM COORDTNATOR 114                            2538.93            55.00                                                       2593.93     Active Emptoyee
A012 TOSTADO,VIVIANA                 DIRECTSUPPORTPROFIISS2O                       1399.07                                                                        1399.07     Active Employee
7629 TOTH, MAN DOLINN J              PEER SUPPORT SPECIALIST 2530                  1408.36                                                                        1408-36     Active Employee
0800 TREES, CAROLYN                  CLINICIAN 16200                               267a.Oa                                                                        2678.08     Active Employee
1634 TREVINO,AMANDAMARIA             GROUNDMAINTENANCEWORKERSO6                    1100.00                                                                32.79   7132-79     ActiveEmployee
AOOJ TRIGGAS, STEPHAN lE ELISABETH   REGISTERED N URSE 330                          360.00                                                                         350.00     Active Employee
0508 TROXEL-GAIAN G. ALLYSON         PRE-DOCTORAL INTERN; TEMP 370                  750.00                                                                         750.00     Active Employee
0764 TUMNO, VINCENT                  MH REHAB WORKER 16100                          516.83                                                                14.49    531.32     Active Employee
A0K7 TURNER,BELINDALASHAE            RegisteredBehaviorTechnicianlEAD2lo2o         f7U-32             135.40                                                      fa4f.72     ActiveEmployee
A0A9 TURNER, MARIAH SHAYMERIA        CASE MANAGER 16100                            1793-55                                                            52.50       1845-15     Active Employee
A02C TURNER,TERESHALONNIELL          MHREHABWORKER4O0                              1320-00                                                            34.38       1354.38     ActiveEmployee
A089 TURNER,WILLIE                   GROUND MAINTENANCEWORKERS06                   1180-OO                                                                        1180.00     Active Employee
084a UDOM, EMAEYAK                   DIRECI SUPPORT PROF ll 5970                   1459-56                                                                42-32   1501-88     Active Employee
A08N UGAY, JESSIE                    DlREgf SUPPORT PROF ll 5830                    5110.00                                      1408                             2O48.OO     Active Employee
1352 UKOMADU,FMNCIS                  DIRECTSUPPORTPROFIIS9TO                        7a7.55                                                                22-67    A7O-22     ActiveEmployee
1544 UMEH, AN DREW CHIKA             MH REHAB WORKER 500                            14O.OO                                                                16.80    155.80     Active Employee
AOGQ UVIAS, MAURICIO                 DIRECTSUPPORTPROFSTTO                         1580.00                                                                        1580.00     Active Employee
1418 VAGUES, SUJA                    DIRECT SUPPORT PROF I 4120                    7470.77                                                           559.85       2070-62     Active Employee
AOJ| VALDEZ, JAZMIN                  MHRW6350                                      7769.27                                      1045.58                           221435      Aqtive Employee
AOJG VALENTIN,JOSE C                 DIRECT SUPPORT PROF 5770                       384.38                                        465                              849.33     Active Employee
1500 VALENTIN,MARIAEVA               PROGRAMADMINISTMTORST60                       2737.49             55.00                                          713-7a      2306-27     ActiveEmployee
4045 VALENZUELA,PAULINE              GROUNDMAINTENANCEDRIVERSO9                    1368.00                                                             42-24      i47O-24     ActiveEmployee
1908 VALERIO, CHRISTINA NICOLE       PROGMM ADMIN ISTMTOR 500                      2304.08             76-7A                                          r!7.32      2492-7a     Active Employee




                          Case: 19-41025              Doc# 37   Filed: 05/07/19 Entered: 05/07/19 16:27:41                                  Page 27 of
                                                                              29
                                                                                                                                     Expense         Uncashed €hecks-    €MPIOYEE 40lK
                                                                                                            Gross Earnings    Reimbursements Previous Payrolls Within   Contributions    PPE
EECode EmDlovee Name                               Position                                                   PPE4I3OIL9          P?E4l3Olrg                 180 Days             4lL5lL9         Total             Status
or32   VALES, KEVIN                                cltNtctAN 320                                                  3424.94               55.00                 3369.94                           7077.79    Aqtive Employee
AOKE   VALLE, LEONARDO LOPEZ                       DIRECT SUPPORT PROF II 59OO                                    7457.O0                                                           37.26       7494.25    Active Employee
9599   VANHSY, LUCY                                MH REHAB WORKER 5250                                           1205.98                                                                       1205-98    Active Employee
0504   VASCONCELLOS, TYLER LEE                     PRE-DOCTORAL INTERN 3OO                                         750.00                                         375                           1125.00    Active Employee
A038   VASQUZ OEBMH                                DSP SHIFT LEAD   19011                                         2327.48               89.50                                                   247734     Active Employee
AOLM   VEG& ESMEMLDA                               MH REHAB WORKER 3650                                            680.88                                                                        680.88    Active Employee
       VEGA, WILFREDO                              MH REHAB WORKER 3650                                             195.00                                        104                   3.72     302-72    Astive Employee
9038   VELARDE, MAYRA                              LVN 2620                                                       2458.58                                                                       2458.58    Active Employee
AOIY   VELASQUEZ, JUAN ITO                         PRODUCTION TRAINEE         3OOO                                   37.25                                         50                                      Active Employee
AOHO   VELLES, ANGELA DEN ISE                      MH REHAB WORKER 340                                              490.79                                                                       490.79    Active Employee
0592   VENCES, MELISSA                             PROGRAM ADMIN ISTMTOR 370                                      2136.s0               55.00                                       41.60       2233.rO    Active Employee
AOTK   VENTURA, GILBERT                            DIRECT SUPPORT PROF II      5830                                                                                                              255-00   Pending Term chk
AOTY   VERNON, SHARON ELAINE                       cLtNtctAN 1330                                                 2810.52                                                           79.O4       2889.50    Active Employee
1960   VILLALBA, sAN DRA PADRON                    DIRECT sUPPORT PROF I       5730                               1410.59                                                           39.32       1,M9.91    Active Employee
AOKU   VLASS, CLAVIA                               MH REHAB WORKER 330                                              959-38                                    2533.13                           3502.51    Active Employee
AOKH   VOGT, CHRISTINA                             MHRW SHIFT LEAD 6400                                           1304.88                                                           73-29       7378.77    Active Employee
9767           GINA M
       VYROSTEK,                                   lnterim VP Utilization Management   &   Compliance 119         4253.24               55.00                                      344.20       4692.44    Active Employee
AO2J   WACHEL(A, DON ALD                           CONTRACT BEHAVIORIST 19011                                     5065.80                                                                       6065.80    Active Employee
7720   WALDRON, NJERI                              DIRECTSUPPORT PROF I 5820                                       1464.85                                                              45.72   1509.97    Active Employee
977r   WALKER, DELEEN      E                       LICENSED PSYCH TECH 6500                                         210.00                                                          27.30        237.30    Active Employee
AOCJ   WALKER, HEATHER LEE                         Licensed Psychologist 1300                                     3338.61                                                           95.91       3434.52    Active Employee
0682   WARDLAW, ISABELLE                           REGISTERED   N URSE 6700                                        1824.00                                                                      7a24.OO    Active Emplovee
AOOA   WARRICK, PRECIOUS RAQUEL                    MH REHAB WORKER       5OO                                        788-00                                                                       788.00    Adive Employee
8150   WATSON, DOROTHEA            R               FACILITY MANAGER 5950                                           7547.59                                                                      !547.59    Active Employee
0083   WATSON, MYESHA                              MHRW SHIFT LEAD 3OO                                             2045.42                                                                      2045.42    Active Empioyee
1770                                               LICENsED PSYCH TECH 5OO                                          696.00                                                                       595.00    Active Employee
AOIR   WEST, CHERYL AN N                           DIRECT SUPPORT PROF LEAD 2OO2O                                  2076.OO                                                                      2076.OO    Active Employee
6ao7   WHITAKER, WILLAN DA                         TRAINING COORDINATOR 51OO                                       1937.89              55.00                                                   1992.89   Pending Term chk
0343   wrLBU&    CHRTSTOPHER                       PROGRAM ADMIN ISTMTOR 330                                       2563.63              55.00                                       101.43      2820.06    Active Employee
A05S   WILLIAMS, CHUVONA                           MHRW SHIFT LEAD 6400                                                                                       7472-68                           1472.54               Term
9927   WILLIAMS, JASMIN        E                   PROGRAM ADMIN ISTRATOR 4110                                     2137.24              55.00                                                   )14) )4    Active Employee
1689   WILLIAMS, MICHELLE REN          EE          JOB DEVELOPER 806                                               7469.93              35-00                                           44.84   1549.81    Active Employee
AOSE   WILLIAMS, OLADIPO                           DIRECT SUPPORT PROF II      5830                                1664.00                                                                      1664.00    Active Employee
9400   WILLIAMS-JON ES, KAREN                      LVN TFAM LEAD 6600                                              2896.60                                                          ro2.39      2998.99    Active Employee
AO72   wrL50N,   JESSICA                           MH REHAB WORKER 330                                                                                         195.33                            195.33               Term
0519   WILSON, TAMEMLEE                            PROGRAM ADMIN ISTMTOR 340                                       2271-45              55.00                                                   2326-45    Active Employee
7473   WILTON, KATELYN                             MH REHAB WORKER 6250                                            1518-84                                                              35.33   7554-77   Pending Term Chk
1150   WINBURN, MFAEL                              MH REHAB WORKER 3650                                            744239                                                               31.66   L574-OS    Active Employee
A017   WINGO, JEN NIFER                            PROGRAM ADMIN ISTMTOR 19020                                     2657.24              55.00                                           78.00   2790.24    Active Employee
0626   WOLFRAM, JOSHUA                             PRODUCTION TRAINEE         3OOO                                   50.00                                                                        50-00    Active Employee
0950   WOODS, CAMILLE                              MHRW SHIFT LEAD 3OO                                             1224.95                                                              60.08              Active Employee
7474   WOODS, DEVONA ROCHELLE                      FACILITY MANAGER 59OO                                           7627.32              76.24                                           a]-77   7730.77    Active Employee
AOBL   WORCESTER, CHERI                            CONTMCT BEHAVIORIST 2OO1O                                       5249.20                                                                      5249.20    Active Employee
AOtl   WORTHY, LAWREN CE                           GROUND MAINTENANCE WORKER 806                                    996.88                                                                       995-88    Active Employee
0737   WRIGHT, ALYSSIA                             DIRECT SUPPORT PROF II      5770                                7179.46                                                              a7-27   1267.73    Adive Employee
AOlE   WRIGHT, RYAN N                              DIRECTSUPPORT PROF I 1510O                                       971-52                                                              59.15   1030.67   Pending Term chk
AOHl   WURZ, SARAH MICHELLE                        MH REHAB WORKER 5OO                                             7706.77                                                              38.03   1144.80    Active Employee
0301   YAU, GLADYS                                 PEER SUPPORT SPECIALIST 5OO                                      620.00                                                              61.23    581.23    Astive Employee
5740   YDROGO, AN ITA      M                       REGIONAL MANAGER 5710                                           3274.r2              90.00                                       208-58      3575-70    Aqtive Employee
AOM    YOST, TRACEY                                SRADMIN ISTRATIVE ASSIST 1OO                                    \462-O7                                                           93-54      1955.55    Active Employee
AOHS   YOUNG, FREDDY                               GROUN D MAINTENANCE WORKER 809                                    950.00                                                                      960.00    Active Employee
AOMA   YOUNG,JOLENE MARIE                          LVN/LPT 6400                                                    2447.75                                                                      2U7.75     Astive Employee
2367   YTANG, BARTOLOME C                          DIRECT SUPPORT PROF I       5730                                1385.94                                                              73.53   7460-57    Active Employee
0738   ZAMARRIPA, KAREN                            cooK 5700                                                       1221.77                                                              42.39   1263.50    Active Employee
AOF6   ZAMOM, RODIN A ELIZABETH                    DSP SHIFT LEAD     19011                                        2877.43                                                              84.84   2962.27    Active Employee
AOHF   ZAMORA, VALERIE MARIE                       DSP LEAD   19030                                                1116.00                                                              69-26   1185.26    Active Employee




                                            Case: 19-41025              Doc# 37               Filed: 05/07/19 Entered: 05/07/19 16:27:41                                  Page 28 of
                                                                                                            29
                                                                                                                                                  Expens        Un€shedchsks-      EMPLOYEE IU'1K
                                                                                                                            Gros Eamings   Reimbu6ements PHious Payrclls Witiin   Crntributions   PPE
EECode EmDlove Name                                          P6ition                                                         PPE4I3OIL9       PPE4IyJ119               180 DaYs            4ILslt9             Total             status
9810   ZARAGOZA,ZONA                                         MH REHAB WORKFR 6400                                                 850-21                                3242.49              147.47          4290-17    Aqtive Employ€
AOMN   ZEPEDA, PATRICIA                                      DSP   Shift Lead 19020                                              27r5.63                                                                     2715.63    Aqtive Employee
4002   ZI'TTERMAN, SHIRLEN   E                               PROGMM ADMIN ISTRATOR 15200                                         2083-34                                                                     2083.34   PendingTerm chk


       GRANOTOTAIS                                                                                                          s1,4{8365.41        sm,2L3.24            sr]7BsL88           s49,429.1L sl615,9s9.64
       ** Otistophet   Withw     is octudl   Ned 5249!N.52   He hdd    nd 6hed hi s poydre& fum   the   an6/t!t pryrol l.

       EMPLOYER PORTION OF TAXES                                                                                                                                                                         s114,m0.00

       TOTA                                                                                                                                                                                             5L,7A,959fl




                                             Case: 19-41025                       Doc# 37          Filed: 05/07/19 Entered: 05/07/19 16:27:41                                       Page 29 of
                                                                                                                 29
